TABLE OF CONTENTS

Exhibit 10.1

EXECUTION VERSION

LOAN AGREEMENT

dated as of

November 1, 2017

among

THE COOPER COMPANIES, INC.,

as Borrower,

THE LENDERS NAMED HEREIN,

as Lenders,

DNB BANK ASA, NEW YORK BRANCH,

as Administrative Agent,

BANK OF AMERICA, N.A.,

JPMORGAN CHASE BANK, N.A., and

KEYBANK NATIONAL ASSOCIATION

as Syndication Agents,

BANK OF THE WEST,

MUFG UNION BANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION,

TD BANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION, and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents,

CITIBANK, N.A.,

CITIZENS BANK, N.A., and

MIZUHO BANK, LTD.,

as Senior Managing Agents,

and

DNB MARKETS, INC.,

KEYBANC CAPITAL MARKETS INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A.,

MUFG UNION BANK, N.A.,

PNC CAPITAL MARKETS LLC,

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO SECURITIES, LLC,

BANK OF THE WEST,

CITIGROUP GLOBAL MARKETS INC., and

TD BANK, N.A.,

as Joint Bookrunners and Joint Lead Arrangers

$1,425,000,000 Term Loan Facility



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION VERSION

 

TABLE OF CONTENTS             Page  

Article I

   Definitions      1  

Section 1.01

   Defined Terms      1  

Section 1.02

   Classification of Loans and Borrowings      28  

Section 1.03

   Terms Generally      28  

Section 1.04

   Accounting Terms; GAAP      29  

Section 1.05

   Currency Equivalents      29  

Article II

   The Credits      29  

Section 2.01

   Commitments      29  

Section 2.02

   Loans and Borrowings      30  

Section 2.03

   Requests for Borrowings      30  

Section 2.04

   [Reserved]      31  

Section 2.05

   [Reserved]      31  

Section 2.06

   [Reserved]      31  

Section 2.07

   Funding of Borrowings      31  

Section 2.08

   Interest Elections      32  

Section 2.09

   Termination and Reduction of Commitments      33  

Section 2.10

   Repayment of Loans; Evidence of Debt      33  

Section 2.11

   Prepayment of Loans      34  

Section 2.12

   Fees      34  

Section 2.13

   Interest      34  

Section 2.14

   Alternate Rate of Interest      35  

Section 2.15

   Increased Costs      36  

Section 2.16

   Break Funding Payments      37  

Section 2.17

   Payments Free of Taxes      38  

Section 2.18

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      43  

Section 2.19

   Mitigation Obligations; Replacement of Lenders      44  

Section 2.20

   Defaulting Lenders      45  

Article III

   Representations and Warranties      47  

Section 3.01

   Organization; Powers      47  

Section 3.02

   Authorization; Enforceability      47  

Section 3.03

   Governmental Approvals; No Conflicts      47  

Section 3.04

   Financial Condition; No Material Adverse Change      48  

Section 3.05

   Properties      48  

Section 3.06

   Litigation and Environmental Matters      48  

Section 3.07

   Compliance with Laws and Agreements      49  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS             Page  

Section 3.08

   Investment Company Status      49  

Section 3.09

   Taxes      49  

Section 3.10

   ERISA      49  

Section 3.11

   Disclosure      49  

Section 3.12

   Sanctions Laws and Regulations; Anti-Corruption Laws; PATRIOT Act      50  

Section 3.13

   Federal Reserve Board Regulations      50  

Section 3.14

   Subsidiaries      50  

Section 3.15

   Solvency      51  

Article IV

   Conditions      51  

Section 4.01

   Closing Date      51  

Article V

   Affirmative Covenants      54  

Section 5.01

   Financial Statements; Ratings Change and Other Information      54  

Section 5.02

   Notices of Material Events      55  

Section 5.03

   Existence; Conduct of Business      56  

Section 5.04

   Payment of Obligations      56  

Section 5.05

   Maintenance of Properties; Insurance      56  

Section 5.06

   Books and Records; Inspection Rights      57  

Section 5.07

   Compliance with Laws      57  

Section 5.08

   Use of Proceeds      57  

Section 5.09

   Additional Subsidiary Guarantors      57  

Article VI

   Negative Covenants      58  

Section 6.01

   Changes in Business      58  

Section 6.02

   Consolidation, Merger, Asset Sales, etc      58  

Section 6.03

   Liens      60  

Section 6.04

   Indebtedness of Subsidiaries      61  

Section 6.05

   [Reserved.]      63  

Section 6.06

   Financial Covenants      63  

Section 6.07

   [Reserved.]      64  

Section 6.08

   Transactions with Affiliates      64  

Section 6.09

   Sanctions Laws and Regulations      64  

Article VII

   Events of Default      65  

Section 7.01

   Events of Default      65  

Section 7.02

   Distribution of Payments after Default      67  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS             Page  

Article VIII

   The Administrative Agent      68  

Article IX

   Guaranty      71  

Section 9.01

   Guaranty by the Borrower      71  

Section 9.02

   Guaranty Unconditional      71  

Section 9.03

   Waivers      72  

Section 9.04

   Borrower Obligations to Remain in Effect; Restoration      73  

Section 9.05

   Waiver of Acceptance, etc      73  

Section 9.06

   Subrogation      73  

Section 9.07

   Effect of Stay      73  

Section 9.08

   Keepwell      74  

Article X

   Miscellaneous      74  

Section 10.01

   Notices      74  

Section 10.02

   Waivers; Amendments      76  

Section 10.03

   Expenses; Indemnity; Damage Waiver      77  

Section 10.04

   Successors and Assigns      79  

Section 10.05

   Survival      83  

Section 10.06

   Counterparts; Integration; Effectiveness; Electronic Execution      83  

Section 10.07

   Severability      84  

Section 10.08

   Right of Setoff      84  

Section 10.09

   Governing Law; Jurisdiction; Consent to Service of Process      84  

Section 10.10

   WAIVER OF JURY TRIAL      85  

Section 10.11

   Headings      85  

Section 10.12

   Confidentiality      85  

Section 10.13

   Material Non-Public Information      86  

Section 10.14

   Interest Rate Limitation      86  

Section 10.15

   Judgment Currency      87  

Section 10.16

   USA PATRIOT Act      87  

Section 10.17

   No Advisory or Fiduciary Responsibility      88  

Section 10.18

   [Reserved]      88  

Section 10.19

   Acknowledgment and Consent to Bail-In of EEA Financial Institutions      88  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULES:

Schedule 1.01(a) – Lenders and Commitments

Schedule 1.01(b) – Subsidiary Guarantors

Schedule 1.01 (c) – Existing Hedge Agreements

Schedule 3.06 – Disclosed Matters

Schedule 3.14 – Subsidiaries

Schedule 6.03 – Existing Liens

Schedule 6.04 – Existing Indebtedness

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Compliance Certificate

Exhibit C-1 – U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-2 – U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-3 – U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-4 – U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit D – Form of Note

Exhibit E – Form of Borrowing Request

Exhibit F – Form of Solvency Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This LOAN AGREEMENT (this “Agreement”) is entered into as of November 1, 2017
among THE COOPER COMPANIES, INC., a Delaware corporation (the “Borrower”), the
Lenders from time to time party hereto, each of BANK OF AMERICA, N.A., JPMORGAN
CHASE BANK, N.A., and KEYBANK NATIONAL ASSOCIATION, as a Syndication Agent, each
of BANK OF THE WEST, MUFG UNION BANK, N.A., PNC BANK, NATIONAL ASSOCIATION, TD
BANK, N.A., U.S. BANK NATIONAL ASSOCIATION, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Documentation Agent, each of CITIBANK, N.A., CITIZENS BANK,
N.A., and MIZUHO BANK, LTD., as Senior Managing Agents, each of DNB MARKETS,
INC., KEYBANC CAPITAL MARKETS INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, JPMORGAN CHASE BANK, N.A., MUFG UNION BANK, N.A., PNC CAPITAL
MARKETS LLC, U.S. BANK NATIONAL ASSOCIATION, WELLS FARGO SECURITIES, LLC, BANK
OF THE WEST, CITIGROUP GLOBAL MARKETS INC., and TD BANK, N.A., as a Joint Lead
Arranger, and DNB BANK ASA, NEW YORK BRANCH, as Administrative Agent (each, as
defined below).

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business line or unit
or division of any Person, or (ii) the acquisition or ownership of in excess of
50% of the Equity Interests of any Person, in each case whether by purchase,
merger, consolidation, amalgamation or any other combination with such Person.

“Adjusted LIBO Rate” means with respect to each Interest Period for a Eurodollar
Loan, (i) the rate per annum equal to the offered rate appearing on Reuters
Screen LIBOR01 Page (or on the appropriate page of any successor to or
substitute for such service, or, if such rate is not available, on the
appropriate page of any generally recognized financial information service, as
selected by the Administrative Agent from time to time) that displays an average
ICE Benchmark Administration (or any

 

- 1 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

successor thereto) Interest Settlement Rate at approximately 11:00 A.M. (London
time) two Business Days prior to the commencement of such Interest Period, for
deposits in Dollars with a maturity comparable to such Interest Period, divided
by (ii) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, however, that in the event that
the rate referred to in clause (i) above is not available at any such time for
any reason, then the rate referred to in clause (i) shall instead be the
interest rate per annum, as determined by the Administrative Agent, to be the
average of the rates per annum at which deposits in Dollars in an amount equal
to the amount of such Eurodollar Loan are offered to major banks in the London
interbank market at approximately 11:00 A.M. (London time), two Business Days
prior to the commencement of such Interest Period, for contracts that would be
entered into at the commencement of such Interest Period for the same duration
as such Interest Period; provided, further, that in no event will the Adjusted
LIBO Rate be less than 0%.

“Administrative Agent” means DNB Bank ASA, New York Branch, in its capacity as
administrative agent for the Lenders hereunder, and any successor thereto
appointed pursuant to Article VIII.

“Administrative Agent Fee Letter” means the DNB Agent Fee Letter, dated as of
September 11, 2017, among the Borrower, the Administrative Agent and DNB
Markets, Inc. (“DMI”).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 10.01(d).

“Agreement” has the meaning assigned to such term in the preamble.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Applicable Rate” means, as of any date of determination:

(i)    on the Closing Date and thereafter until changed in accordance with the
provisions set forth in this definition, the applicable rate per annum
applicable to Level IV in the table set forth below; and

(ii)    commencing on the date on which a Compliance Certificate is delivered
with respect to the fiscal quarter ending October 31, 20171 and continuing with
each fiscal quarter thereafter, the applicable rate per annum determined in
accordance with the table set forth below:

 

RATIO LEVEL   

TOTAL

LEVERAGE

RATIO

   EURODOLLAR    ABR Level I   

Less than 1.50

to 1.00

   1.00%    0.00% Level II   

Greater than or

equal to 1.50 to

1.00, but less than

2.00 to 1.00

   1.125%    0.125% Level III   

Greater than or

equal to 2.00 to

1.00, but less than

2.50 to 1.00

   1.25%    0.25% Level IV   

Greater than or

equal to 2.50 to

1.00, but less than

3.00 to 1.00

   1.50%    0.50% Level V   

Greater than or

equal to 3.00

to 1.00

   1.75%    0.75%

 

 

1  Note to draft — October financials expected to be delivered in December.

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 5.01(c); provided, however, that if such Compliance
Certificate is not delivered when due in accordance with Section 5.01(c), then
the Applicable Rate shall be the percentage that would apply to Level V above
and it shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered until the date on
which such Compliance Certificate is delivered (on which date the Applicable
Rate shall be set at the margin based upon the calculations in such Compliance
Certificate).

If at any time the financial statements upon which the Applicable Rate was
determined were incorrect (whether based on a restatement, fraud or otherwise)
and as a result thereof, the Total Leverage Ratio was determined incorrectly for
any period, the Borrower shall be required to retroactively pay any additional
amount that the Borrower would have been required to pay if such financial
statements had been accurate at the time they were delivered (or, to the extent
that the Borrower paid any amounts in excess of the amounts the Borrower should
have paid, then the Lenders shall credit such over-payment to the Indebtedness
owing by the Borrower to each such Lender).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Asset Acquisition” means the Acquisition by CooperSurgical, Inc. of certain
assets pursuant to the Asset Purchase Agreement.

“Asset Purchase Agreement” means that certain Asset Purchase Agreement, dated as
of September 11, 2017, between Teva Pharmaceutical Industries Ltd. and
CooperSurgical, Inc., pursuant to which CooperSurgical, Inc. intends to
consummate the Asset Acquisition as set forth therein, as amended, restated or
otherwise modified from time to time (subject to any consent required of the
Lead Arrangers pursuant to Section 4.01(i) hereof).

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Asset Sale” means the sale, lease, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, amalgamations and liquidations of a corporation, partnership or
limited liability company of the interests therein of the Borrower or any
Subsidiary) by the Borrower or any Subsidiary to any Person of any of the
Borrower’s or such Subsidiary’s respective assets.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Authorized Officer” means any of the Chief Executive Officer, President, Chief
Operating Officer, Executive Vice President, Senior Vice President, Vice
President, Financial Officer or General Counsel of the applicable Loan Party.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Borrower” means, The Cooper Companies, Inc., a Delaware corporation.

“Borrower Guaranteed Obligations” has the meaning assigned to such term in
Section 9.01.

“Borrowing” means Loans (or each portion thereof) of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans (or
each portion thereof) as to which a single Interest Period is in effect.

“Borrowing Request” has the meaning assigned to such term in Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person, subject to Section 1.04.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Change in Control” means the acquisition of ownership or voting control,
directly or indirectly, beneficially or of record, on or after the Closing Date,
by any person or group (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934, as then in effect), of shares representing more
than 35% of the aggregate ordinary Voting Power represented by the issued and
outstanding capital stock of the Borrower.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the interpretation, implementation or application thereof by any
Governmental Authority or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 10.02).

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder. The initial amount of each Lender’s Commitment is set
forth on Schedule 1.01(a). The initial aggregate amount of the Lenders’
Commitments is $1,425,000,000.

“Commodities Hedge Agreement” means a commodities contract purchased by the
Borrower or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Borrower and its Subsidiaries.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 10.01(d).

“Competitor” means those Persons that are competitors of the Borrower and its
Subsidiaries, which Persons are identified by name in writing by the Borrower to
the Administrative Agent prior to the Closing Date, as such list may be
supplemented after the Closing Date by the Borrower from time to time as
reasonably agreed by the Administrative Agent, it being agreed that any
successor-in-interest to any Competitor shall be deemed to be reasonably agreed
to by the Administrative Agent. Any such supplement to the list of Competitors
after the Closing Date will become effective two Business Days after such
supplement is delivered to the Administrative Agent. The list of such Persons
submitted to the Administrative Agent shall be made available to the Lenders
upon request. In no event shall a supplement apply retroactively to disqualify
any Lender as of the date of such supplement.

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Consolidated Depreciation and Amortization Expense” means, for any period, all
depreciation and amortization expenses of the Borrower and its Subsidiaries, all
as determined for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus the aggregate amounts deducted in determining such Consolidated Net
Income in respect of (i) Consolidated Interest Expense, (ii) Consolidated Income
Tax Expense, (iii) Consolidated Depreciation and Amortization Expense,
(iv) non-recurring cash charges and non-cash charges, in each case associated
with any Acquisitions and any related restructurings and investments in an
aggregate amount, for all such cash charges, not to exceed the greater of
$125,000,000 or 7.5% of Consolidated Total Tangible Assets in any twelve-month
period, (v) restricted stock expense and stock option expense (but only to the
extent deducted from the determination of Consolidated Net Income for such
period), (vi) fees, costs and expenses incurred and paid by the Borrower or any
of the Borrower’s Subsidiaries in connection with any litigation, judgment or
settlement for any action, suit or proceeding in any court or before any
arbitrator or Governmental Authority in an aggregate amount not to exceed the
greater of $45,000,000 or 2.5% of Consolidated Total Tangible Assets in any
twelve-month period, (vii) restructuring charges and reserves (whether or not
classified as such under GAAP), including any fees, expenses or losses related
to the reconstruction, recommissioning or reconfiguration of fixed assets for
alternate uses or the disposal, abandonment, transfer, closing or discontinuing
of operations, provided that the aggregate amount of all such charges made in
cash does not exceed the greater of $45,000,000 or 2.5% of Consolidated Total
Tangible Assets during any twelve-month period, (viii) any non-cash impairment
charge or asset write-off or write-down related to intangible assets, goodwill,
long-lived assets, and investments in debt and equity securities pursuant to
GAAP, (ix) all non-cash losses from investments recorded using the equity
method, (x) non-cash stock-based awards compensation expense, (xi) non-cash mark
to market and other non-cash charges or non-cash expenses related to Hedge
Agreement obligations, (xii) other non-cash charges (provided that if any
non-cash charges referred to in this clause (xii) represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent), (xiii) (A) any charges, costs, expenses, accruals or
reserves incurred pursuant to any management equity plan, profits interest or
stock option plan, any equity-based compensation or equity-based incentive plan,
or any other management or employee benefit plan, agreement or pension plan and
(B) any charges, costs, expenses, accruals or reserves in connection with the
rollover, acceleration or payout of Equity Interests of the Borrower held by
management of the Borrower or any of its Subsidiaries, and (xiv) fees, costs,
premiums and expenses incurred and paid by the Borrower or any of the Borrower’s
Subsidiaries during any period in connection with the issuance, prepayment, or
redemption of any senior Indebtedness or subordinated Indebtedness permitted to
be incurred pursuant to Section 6.04, all as determined for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP.

 

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on Consolidated Net Income (including, without limitation, any
additions to such taxes, and any penalties and interest with respect thereto),
all as determined for the Borrower and its Subsidiaries on a consolidated basis
in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, total interest expense
(including, without limitation, that which is capitalized and that which is
attributable to Capital Leases or Synthetic Leases) of the Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, but excluding
(a) extraordinary gains and losses, (b) earnings, gains and losses resulting
from any write-up or write-down of assets other than in the ordinary course of
business, and (c) the cumulative effect of a change in accounting principles.

“Consolidated Net Indebtedness” means, on any date, the difference of
(a) Consolidated Total Indebtedness as of such date, minus (b) the aggregate
amount of all Unrestricted Cash.

“Consolidated Total Assets” means, on any date, all amounts that, in conformity
with GAAP, would be included under the caption “total assets” (or any like
caption) on a consolidated balance sheet of the Borrower at such time.

“Consolidated Total Tangible Assets” means, on any date, all amounts that, in
conformity with GAAP, would be included under the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Borrower at such time
excluding the net book value of intangible assets.

“Consolidated Total Indebtedness” means the sum (without duplication) of all
Indebtedness of the Borrower and of its Subsidiaries, all as determined on a
consolidated basis.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a meaning correlative thereto.

“CooperVision International” means CooperVision International Holding Company,
LP, a limited partnership registered in England and Wales under No. LP3698 and
duly registered under the Companies Act of Barbados.

 

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Credit Party” means the Administrative Agent, each Lender, each Designated
Hedge Creditor and the respective successors and assigns of each of the
foregoing.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, (d) has become the subject of a Bail-In Action or (e) has
become the subject of a Bankruptcy Event.

“Designated Hedge Agreement” means any Existing Hedge Agreement and any Hedge
Agreement (other than a Commodities Hedge Agreement) to which the Borrower or
any Subsidiary is a party and as to which, at the time such Hedge Agreement is
entered into, a Lender or any of its Affiliates is a counterparty.

“Designated Hedge Creditor” means each Person that participates as a
counterparty to the Borrower or any Subsidiary pursuant to any Designated Hedge
Agreement.

“Designated Persons” means, at any time, (a) any Person listed in any
sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, or (b) any Person
owned or controlled by any such Person or Persons described in clause (a).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“DNB Fee Letter” means that certain DNB Fee Letter, dated as of September 11,
2017, among the Borrower, the Administrative Agent and DMI.

“Documentation Agent” means each of Bank of the West, MUFG Union Bank, N.A., PNC
Bank, National Association, TD Bank, N.A., U.S. Bank National Association, and
Wells Fargo Bank, National Association, as documentation agents under this
Agreement.

“Dollars” or “$” refers to lawful money of the United States of America.

“Dollar Equivalent” means, (i) with respect to any amount denominated in
Dollars, such amount and (ii) with respect to any other amount not denominated
in Dollars, the Dollar equivalent of such amount determined by the
Administrative Agent on the basis of its spot rate at approximately 11:00 A.M.
London time on the date for which the Dollar equivalent amount of such amount is
being determined, for the purchase of the relevant foreign currency with Dollars
for delivery on such date.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, or the District of Columbia,
excluding any FSHCO and any subsidiary of either a FSHCO or a Foreign
Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and any of its Related Parties or any other Person, providing for access to data
protected by passcodes or other security systems.

“Eligible Assignee” means (i) a Lender (other than a Defaulting Lender), (ii) an
Affiliate of a Lender, (iii) an Approved Fund, and (iv) any other Person (other
than a natural Person) approved by (A) the Administrative Agent and (B) unless
an Event of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (b) any Competitor.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, or other binding requirements issued, promulgated or entered
into by any Governmental Authority, relating to pollution, the preservation or
protection of the environment or natural resources, the generation, manufacture,
use, labeling, treatment, storage, handling, transportation or Release of any
Hazardous Material or, to the extent involving or related to any of the
foregoing, health and safety matters.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower or any Subsidiary directly or indirectly resulting from or based
upon (a) noncompliance with any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure of the
Borrower or any of its ERISA Affiliates to satisfy the minimum funding standard
of Section 412 and 430 of the Code or Sections 302 or 303 of ERISA with respect
to any Plan, whether or not waived; (c) the filing pursuant to Section 412(c) of
the Code or Section 303(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
(other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA) with respect to the termination of any Plan; (e) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice of intent to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
(within the meanings of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a portion of such property from any casualty
or similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within 90 days after the occurrence of such destruction or damage,
(iii) the condemnation, confiscation or seizure of, or requisition of title to
or use of, any property, or (iv) in the case of any property located upon a
leasehold, the termination or expiration of such leasehold.

 

-13-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Excluded Swap Obligation” means, with respect to the Borrower or any Subsidiary
Guarantor, (x) as it relates to all or a portion of the Subsidiary Guaranty of
such Subsidiary Guarantor or the Guaranty in Article IX hereof of the Borrower,
any Swap Obligation if, and to the extent that, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s or the Borrower’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Subsidiary Guarantor or
the Borrower becomes effective with respect to such Swap Obligation or (y) as it
relates to all or a portion of the grant by such Subsidiary Guarantor or the
Borrower of a security interest, any Swap Obligation if, and to the extent that,
such Swap Obligation (or such security interest in respect thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
or the Borrower’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Subsidiary Guarantor or the
Borrower becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a Master Agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Recipient, U.S.
Federal Taxes imposed on amounts payable to or for the account of such Recipient
pursuant to a law in effect on the date on which (i) such Recipient acquires
such interest in the Loan or Commitment or becomes a party to this Agreement
(other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Recipient (if the Recipient is a Lender) changes
its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Recipient’s assignor immediately before such Recipient acquired such interest in
the Loan or Commitment or became a party hereto or to such Recipient immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (g), and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

 

-14-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Existing Hedge Agreement” means the existing Hedge Agreements identified on
Schedule 1.01(c).

“Facility” means the Commitments to make the Loans contemplated hereunder.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any applicable
intergovernmental agreements entered into in respect of such Sections, any
current or future regulations or official interpretations of such Sections and
agreements, and any agreement entered into pursuant to Section 1471(b)(1) of the
Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letters” means, collectively, the Administrative Agent Fee Letter and the
DNB Fee Letter.

“Financial Covenants” means the financial covenants set forth in Section 6.06.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means a Recipient that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FSHCO” means any Subsidiary substantially all of the assets of which consist of
Equity Interests and/or Indebtedness of one or more Foreign Subsidiaries.

 

-15-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies exercising such powers or functions, such as the
European Union or European Central Bank)..

“Guaranty Obligation” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guaranty Obligation shall
not include endorsements for collection or deposit in the ordinary course of
business.

“Hazardous Materials” means any material, substance or waste that is listed,
regulated, or otherwise defined as hazardous, toxic or radioactive (or words of
similar regulatory intent or meaning) under applicable Environmental Law, or the
exposure to which or the Release of which could give rise to liability under any
Environmental Law.

“Hedge Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (ii) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and

 

-16-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, in each case for
the purpose of hedging the foreign currency, interest rate or commodity risk
associated with the operations of the Borrower and/or its Subsidiaries.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guaranty Obligations of such Person of Indebtedness of others, (g) all
Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (j) for purposes of Section 6.04
and Section 7.01(g) only, all net obligations of such Person under any Hedge
Agreement. The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Interest Coverage Ratio” means, for any Testing Period, the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Interest Expense, calculated on a
Pro Forma Basis.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

-17-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if agreed to by the Administrative Agent, ending on a day that
is less than one month thereafter), as the Borrower may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day, (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (iii) no Interest Period
shall extend beyond the then applicable Maturity Date for the Facility. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreements” means, collectively, the KeyBank Joinder Agreement and the
Lead Arranger Joinder Agreement.

“Joint Lead Arrangers” means, collectively, DNB Markets, Inc., KeyBanc Capital
Markets Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, JPMorgan Chase
Bank, N.A., MUFG Union Bank, N.A., PNC Capital Markets LLC, U.S. Bank National
Association, Wells Fargo Securities, LLC, Bank of the West, Citigroup Global
Markets Inc. and TD Bank, N.A., as joint lead arrangers and joint bookrunners
under this Agreement.

“KeyBank Joinder Agreement” means that certain Additional Lender Joinder
Agreement dated as of September 12, 2017 by and among the Borrower, the
Administrative Agent, DMI and KeyBanc Capital Markets, Inc.

“Lead Arranger Joinder Agreement” means that certain Additional Lender Term
Facility Joinder Agreement, dated as of September 27, 2017 by and among the
Borrower, the Administrative Agent, the Lenders party thereto and each Joint
Lead Arranger (other than Bank of the West).

 

-18-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Lenders” means as of the Closing Date, the Persons listed on Schedule 1.01(a)
and, thereafter, any Person with a Commitment or Loan Exposure including those
that have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, including without limitation, schedules
and exhibits hereto, the Notes (if any), the Subsidiary Guaranty, the
Administrative Agent Fee Letter, the DNB Fee Letter and any other agreements
entered into in connection herewith or therewith, including any amendments,
modifications or supplements hereto or thereto or waivers hereof or thereof.

“Loan Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Loans.

“Loan Parties” means the Borrower and the Subsidiary Guarantors, and “Loan
Party” means any one of them individually.

“Loans” means the Loan made pursuant to Section 2.01 and Section 2.03 by the
Lenders to the Borrower pursuant to this Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of any
of the Loan Documents or the remedies of the Administrative Agent or the Lenders
thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $75,000,000 (or the Dollar Equivalent thereof). For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Subsidiary in respect of any Hedge Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower or such Subsidiary would be required to pay if such Hedge
Agreement were terminated at such time.

 

-19-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Material Subsidiary” means each Subsidiary of the Borrower that meets any of
the following conditions:

(a)    the Borrower and its other Subsidiaries’ investments in and advances to
such Subsidiary exceed 10% of Consolidated Total Assets; or

(b)    the Borrower’s and its other Subsidiaries’ proportionate share of the
total assets (after intercompany eliminations) of such Subsidiary exceeds 10% of
Consolidated Total Assets; or

(c)    the Borrower’s and its other Subsidiaries’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principle of such Subsidiary exclusive of
amounts attributable to any noncontrolling interests exceeds 10% of such income
of the Borrower and its Subsidiaries consolidated for the most recently
completed fiscal year.

“Maturity Date” means November 1, 2022.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Guarantor Subsidiary” means each Subsidiary of the Borrower that is not a
Loan Party.

“Notes” means any promissory notes executed by the Borrower to evidence the
Obligations in accordance with Section 2.10(e).

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to any
Credit Party, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, any
Designated Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Credit Parties that are
required to be paid by the Borrower pursuant hereto) or otherwise; provided,
however, that Obligations shall not include any Excluded Swap Obligations.

 

-20-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Participant” has the meaning assigned to such term in Section 10.04.

“Participant Register” has the meaning assigned to such term in
Section 10.04(c).

“Payment Office” means the office of the Administrative Agent at DNB Bank ASA,
New York Branch, 200 Park Avenue, 31st Floor, New York, NY 10166, Attention:
Bill Trivedi/CSD Loans (Phone: (212) 681-3824; E-mail: nyloanscsd@dnb.no), or
such other office(s), as the Administrative Agent may designate to the Borrower
in writing from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Lien” means any Lien permitted by Section 6.03 of this Agreement.

“Permitted Securitization Transaction” means any transaction or series of
transactions designated in writing by the Borrower to the Administrative Agent
to be a “Permitted Securitization Transaction” which is entered into by the
Borrower or any Subsidiary Guarantor pursuant to which the Borrower or any
Subsidiary Guarantor, as applicable, may sell, convey or otherwise transfer to
any other Person, or may grant a security interest in, any accounts receivable
(whether now existing or arising in the

 

-21-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

future) of the Borrower or such Subsidiary Guarantor, and any assets related
thereto, including all collateral securing such accounts receivable, all
contracts and all Guaranty Obligations or other obligations in respect of such
accounts receivable, and proceeds of such accounts receivable and other assets
that are customarily transferred, or in respect of which security interests are
customarily granted, in connection with asset securitization transactions
involving accounts receivable.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by DNB Bank New York (or any replacement Administrative Agent) as its
prime rate in effect at its office located at 200 Park Avenue New York New York
(or the principle office of any such replacement Administrative Agent); each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

“Pro Forma Basis” shall mean, with respect to any Testing Period during which
any Acquisition or Asset Sale occurs (and for purposes of determining whether an
acquisition is an Acquisition or whether the Borrower and its Subsidiaries may
take any other actions requiring compliance with a specified ratio), the Total
Leverage Ratio and Interest Coverage Ratio shall be calculated with respect to
such Testing Period on a pro forma basis after giving effect to such Acquisition
or Asset Sale (and any related repayment or incurrence of Indebtedness)
(including, without limitation or duplication, (a) additional add backs which
are (i) determined on a basis consistent with Article 11 of Regulation S-X
promulgated under the Exchange Act and as interpreted by the staff of the
Securities and Exchange Commission (or any successor agency), (ii) recommended
by any due diligence quality of earnings report reasonably acceptable to the
Administrative Agent (such acceptance not to be unreasonably withheld) conducted
by (y) a firm of independent public accountants of recognized national standing
or (z) any other accounting firm reasonably satisfactory to the Administrative
Agent, selected by the Borrower and retained by the Borrower; or (iii) otherwise
determined in such other manner reasonably acceptable to the Administrative
Agent and (b) pro forma adjustments, for cost savings and other operating
efficiencies (net of continuing associated expenses) to the extent the actions
underlying such cost savings and operating efficiencies have been or are
reasonably expected to be implemented and such cost savings and operating
efficiencies are factually supportable and are expected to have a continuing
impact), using, for purposes of making such calculations, the historical
financial statements of the Borrower and its Subsidiaries which shall be
reformulated as if such Acquisition or Asset Sale, and any other Acquisition or
Asset Sale that has been consummated during such Testing Period, had been
consummated on the first day of such Testing Period.

 

-22-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Pro-Rata Share” means, with respect to any Lender, the percentage of the total
Loan Exposure, and unused Commitments represented by such Lender’s Loan Exposure
and unused Commitments.

“Qualified Acquisition” means any Acquisition that has been designated to the
Administrative Agent by a Responsible Officer of the Borrower as a “Qualified
Acquisition”, so long as the Total Leverage Ratio as of the last day of the most
recently completed Testing Period of the Borrower prior to such acquisition
would be less than or equal to 3.50 to 1.00.

“Qualified ECP Guarantor” means, in respect of any Obligations with respect to a
Designated Hedge Agreement, each Loan Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Obligations or such other person
as constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” has the meaning assigned to such term in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, seeping, dumping, placing,
discarding, abandonment, or disposing into the environment (including
abandonment or disposal of any barrel, container or other closed receptacle
containing any Hazardous Materials).

“Required Lenders” means, at any time, Lenders having Loan Exposures and unused
Commitments representing more than 50% of the sum of the total Loan Exposures
and unused Commitments at such time; provided that, in the event any of the
Lenders shall be a Defaulting Lender, then for so long as such Lender is a
Defaulting Lender, “Required Lenders” means Lenders (excluding all Defaulting
Lenders) having Loan Exposures and unused Commitments representing more than 50%
of the sum of the total Loan Exposures and unused Commitments of such Lenders
(excluding all Defaulting Lenders) at such time.

 

-23-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Responsible Officer” means the chief executive officer, president, chief
operating officer, senior vice president, executive vice president, vice
president, chief financial officer, treasurer, controller, manager of treasury
activities or assistant treasurer or other similar officer or Person performing
similar functions of a Loan Party and, as to any document delivered on the
Closing Date, any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. Unless otherwise specified, all references herein to a
“Responsible Officer” shall refer to a Responsible Officer of the Borrower.

“Sanctioned Country” means a country, region or territory which is itself the
subject or target of any Sanctions Laws and Regulations (at the time of this
Agreement, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of the Borrower of
any property (except for temporary leases for a term, including any renewal
thereof, of not more than one year and except for leases between the Borrower
and a Subsidiary or between Subsidiaries), which property has been or is to be
sold or transferred by the Borrower or such Subsidiary to such Person.

“Sanctions Laws and Regulations” means any economic or financial sanctions or
trade embargoes, imposed, administered, or enforced from time to time by the
U.S. government (including those administered by OFAC), the European Union, Her
Majesty’s Treasury, the United Nations Security Council or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission of the United State of
America.

“Senior Managing Agent” means each of Citibank, N.A., Citizens Bank, N.A. and
Mizuho Bank, Ltd., as senior managing agents under this Agreement.

“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including, without limitation, contingent
liabilities); (b) the present fair saleable value of its assets is greater than
the probable liability on its existing debts as such debts become absolute and
matured; (c) it is then able and expects to be able to pay its debts (including,
without limitation, contingent debts and other commitments) as they mature; and
(d) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

 

-24-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Standard Permitted Lien” means any of the following: (i) Liens for Taxes not
yet delinquent or Liens for Taxes, assessments or governmental charges being
contested in good faith and by appropriate proceedings for which adequate
reserves in accordance with GAAP have been established; (ii) Liens in respect of
property or assets imposed by law that were incurred in the ordinary course of
business, such as carriers’, suppliers’, warehousemen’s, materialmen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, that do not in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of the Borrower or any of its Subsidiaries and do not secure any
Indebtedness; (iii) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 7.01(k); (iv)
Liens (other than any Lien imposed by ERISA) incurred or deposits made in the
ordinary course of business in connection with workers compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements; (v) leases or subleases granted in the ordinary
course of business to others not interfering in any material respect with the
business of the Borrower or any of its Subsidiaries and any interest or title of
a lessor under any lease not in violation of this Agreement; (vi) easements,
rights-of-way, zoning or other restrictions, charges, encumbrances, defects in
title, prior rights of other Persons, and obligations contained in similar
instruments, in each case that do not secure Indebtedness and do not involve,
and are not likely to involve at any future time, either individually or in the
aggregate, (A) a substantial and prolonged interruption or disruption of the
business activities of the Borrower and its Subsidiaries considered as an
entirety, or (B) a Material Adverse Effect; (vii) Liens arising from the rights
of lessors under leases (including financing statements regarding property
subject to lease) not in violation of the requirements of this Agreement,
provided that such Liens are only in respect of the property subject to, and
secure only, the respective lease (and any other lease with the same or an
affiliated lessor); (viii) rights of consignors of goods, whether or not
perfected by the filing of a financing statement under the UCC; and
(ix) licenses of intellectual property of the Borrower or any of its
Subsidiaries granted in the ordinary course of business.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation,

 

-25-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

limited liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantors” means, collectively, each Domestic Subsidiary that is
Material Subsidiary and that is or hereafter becomes a party to the Subsidiary
Guaranty, and “Subsidiary Guarantor” means any one of them individually.
Schedule 1.01(b) hereto lists each Subsidiary Guarantor as of the Closing Date.

“Subsidiary Guaranty” means the Subsidiary Guaranty dated as of the date hereof,
as supplemented from time to time, by the Subsidiary Guarantors in favor of the
Administrative Agent.

“Swap Obligation” means, with respect to the Borrower or any Subsidiary
Guarantor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act.

“Syndication Agent” means each of Bank Of America, N.A., JPMorgan Chase Bank,
N.A., and KeyBank National Association, as syndication agents under this
Agreement.

“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of the Borrower then last ended (whether or not such quarters are all
within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.

“Total Leverage Ratio” means, for any Testing Period, the ratio of
(i) Consolidated Net Indebtedness to (ii) Consolidated EBITDA, calculated on a
Pro Forma Basis.

 

-26-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Total Leverage Ratio Increase Period” has the meaning assigned to such term in
Section 6.06(a).

“Transactions” means the execution, delivery and performance by the Borrower and
the other Loan Parties of this Agreement and the other Loan Documents, the
borrowing of Loans, the use of the proceeds thereof, and the consummation of the
Asset Acquisition contemplated by the Asset Purchase Agreement.

“Transaction Costs” means the fees and expenses incurred in connection with the
Transactions.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Cash” means, at any time of determination, the sum of (i) the
aggregate amount of all cash deposits of the Borrower and its Subsidiaries
maintained in any demand deposit account, and (ii) the aggregate monetary value
of all money market funds of the Borrower and its Subsidiaries maintained in any
account of a securities intermediary, to the extent such cash deposits and money
market funds are free of any Lien or other encumbrance (other than (x) customary
Liens arising in the ordinary course of business which the depository
institution may have with respect to any right of offset against funds in such
account, and (y) customary holds for uncollected deposits).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.

 

-27-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) the word
“regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organization.

 

-28-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that whether a
lease constitutes a capital lease or an operating lease shall be determined
based on GAAP as in effect on the date hereof, notwithstanding any modification
or interpretative change thereto after the date hereof (including without giving
effect to any treatment of leases under Accounting Standards Codification 842
(or any other Accounting Standards Codification or Financial Accounting Standard
having or purporting to have a similar result or effect)); provided, further,
that, if the Borrower notifies the Administrative Agent that the Borrower
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.

Section 1.05    Currency Equivalents. Except as otherwise specified herein, all
references herein or in any other Loan Document to a Dollar amount shall mean
such amount in dollars or, if the context so requires, the Dollar Equivalent of
such amount in any foreign currency. The Dollar Equivalent of any amount shall
be determined in accordance with the definition of “Dollar Equivalent”.

ARTICLE II

THE CREDITS

Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower on the Closing Date in
Dollars and in the principal amount requested by the Borrower in accordance with
Section 2.03 so long as such requested amount does not result in (i) the
aggregate principal amount of the Loans made by such Lender exceeding its
Commitment or (ii) the aggregate principal amount of all Loans made by the
Lenders exceeding the total Commitments. The Loans may only be incurred on the
Closing Date and any portion of the Loans that is repaid may not be reborrowed.

 

-29-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.02    Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans, as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $10,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that (i) if there are two or more
Borrowings on a single day by the Borrower that consist of Eurodollar Loans,
each such Borrowing shall have a different initial Interest Period, and (ii) at
no time shall there be more than 30 Borrowings of Eurodollar Loans outstanding.

(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request in writing (a) in the case
of a Eurodollar Borrowing not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such Borrowing Request shall be irrevocable (provided
that a Borrowing Request in respect of the Borrowing on the Closing Date, may,
subject to Section 2.16, be conditioned on the closing of the Asset Acquisition
to the extent revocation of such notice is received by written notice to the
Administrative Agent no later than 1:00 p.m., New York City time on the date of
such proposed Borrowing) and made by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in substantially the form of
Exhibit E or such other form approved by the Administrative Agent (each, a
“Borrowing Request”) and signed by the Borrower. Each such Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

-30-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i)    the aggregate amount of the requested Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;

(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04    [Reserved].

Section 2.05    [Reserved].

Section 2.06    [Reserved].

Section 2.07    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds, in dollars, by 12:00 noon (or, in the case of an
ABR Loan requested for that same day, 2:00 p.m.), New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
New York City and designated by the Borrower in the applicable Borrowing
Request.

(b)    [Reserved.].

 

-31-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.08    Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section; provided, however, that any conversion of a Eurodollar Borrowing
into an ABR Borrowing shall be made on, and only on, the last day of an Interest
Period for such Eurodollar Loans. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such request by telephone (i) in the case of a
conversion from or continuation of a Eurodollar Borrowing, not later than 1:00
p.m., New York City time, two Business Days before the date of the proposed
Borrowing, and (ii) in the case of a conversion to an ABR Borrowing, not later
than 11:00 a.m., New York City time, on the date of the proposed Borrowing. Each
such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

-32-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.09    Termination and Reduction of Commitments. The Commitments shall
terminate following the funding of the Borrowings made on the Closing Date as
provided in Section 2.01.

Section 2.10    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender, the then unpaid principal amount of each Loan on the Maturity Date.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

-33-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e)    Any Lender may request that Loans made by it be evidenced by one or more
promissory notes in substantially the form of Exhibit D, in the case of any
Loan. In such event, the Borrower shall prepare, execute and deliver to such
Lender one or more promissory notes payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in
substantially the form of Exhibit D. Thereafter, the Loans evidenced by such
promissory note(s) and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.11    Prepayment of Loans. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (except as provided in Section 2.16), subject to prior notice
to the Administrative Agent by telephone (confirmed by telecopy) of any
prepayment pursuant to this Section 2.11, (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, two Business
Days before the date of prepayment or (ii) in the case of prepayment of an
ABR Borrowing, not later than 1:00 p.m., New York City time, one Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the applicable
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Each prepayment of a Borrowing
shall be applied ratably to the applicable Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.13. Any portion of the Loan that is prepaid may not be
reborrowed.

Section 2.12    Fees. (a) The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
specified in the Fee Letters, and the Joinder Agreements, or as otherwise
separately agreed upon between the Borrower and the Administrative Agent.

(b)    [Reserved.]

(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
upfront fees and duration fees, to the applicable Lenders. Fees paid shall not
be refundable under any circumstances.

Section 2.13    Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

-34-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)    Notwithstanding the foregoing, if an Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing, all overdue
Obligations (which shall include all Obligations following an acceleration under
Section 7.01, including an automatic acceleration) shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate and Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.14    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

 

-35-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

Section 2.15    Increased Costs. (a) If any Change in Law shall:

(1)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve requirement reflected
in the Adjusted LIBO Rate);

(2)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or participation therein; or

(3)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to reduce the amount of
any sum received or receivable by such Lender or such other Recipient hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered; provided, that
no Borrower shall be obligated to pay any such compensation unless the Lender or
other Recipient requesting such compensation is also requesting compensation as
a result of such Change in Law from other similarly situated customers under
agreements relating to similar credit transactions that include provisions
similar to this Section 2.15(a).

 

-36-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered; provided, that
no Borrower shall be obligated to pay any such compensation unless the Lender or
other Recipient requesting such compensation is also requesting compensation as
a result of such Change in Law from other similarly situated customers under
agreements relating to similar credit transactions that include provisions
similar to this Section 2.15(b).

(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that no Borrower shall be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event (excluding loss of anticipated profits). In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have

 

-37-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for Dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

Section 2.17    Payments Free of Taxes. (a) Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

-38-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    Indemnification. The Borrower shall indemnify each Recipient, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.17) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that the Borrower shall not be required to
compensate any Recipient pursuant to this Section 2.17(d) for any interest,
additions to tax or penalties that accrue as a result of such Recipient’s
failure to request an indemnity within 270 days after the earlier of the date
such Recipient first acquired knowledge that the relevant Indemnified Taxes are
payable or received written notification from the Borrower that such Indemnified
Taxes are potentially payable. Any Recipient claiming indemnity pursuant to this
Section 2.17(d) shall notify the Borrower of the imposition of the relevant
Indemnified Taxes as soon as reasonably practicable after the Recipient becomes
aware of such imposition. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document against any amount due to the
Administrative Agent under this paragraph (e).

(f)    Status of Lenders. (i) Any Recipient that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Recipient, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such
Recipient is subject to backup withholding or

 

-39-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Recipient’s reasonable judgment such completion, execution or submission
would subject such Recipient to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Recipient.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)    any Recipient that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Recipient becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals or
certified copies of IRS Form W-9 certifying that such Recipient is exempt from
U.S. Federal backup withholding tax;

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals or certified copies of IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(2)    executed originals or certified copies of IRS Form W-8ECI claiming that
specified payments (as applicable) hereunder or any other Loan Documents (as
applicable) constitute income that is effectively connected with such Foreign
Lender’s conduct of a trade or business in the United States or W-8EXP;

 

-40-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals or certified copies of IRS Form W-8BEN
or IRS Form W-8BEN-E; or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals or certified copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-4 on behalf of each such direct and
indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals or certified copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

-41-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. Notwithstanding any other
provision of this paragraph (f), a Recipient shall not be required to deliver
any form that such Recipient is not legally eligible to deliver.

(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
(for this purpose, including a credit against U.S. federal withholding or income
Taxes in lieu of a refund (for the avoidance of doubt, any such credit shall not
include a federal foreign tax credit under Code Section 901)) as to which it has
been indemnified pursuant to this Section 2.17 (including by the payment of
additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g) in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to

 

-42-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i)    Defined Terms. For purposes of this Section 2.17, the term “applicable
law” includes FATCA.

Section 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars. Each payment
(including each prepayment) by the Borrower on account of principal of and
interest on the Loans shall be made pro rata according to the respective
outstanding principal amounts of the Loans then held by the Lenders.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

-43-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d)    [Reserved].

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 10.03(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

Section 2.19    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

-44-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    If (w) any Lender requests compensation under Section 2.15, or (x) if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (y) if any Lender becomes Defaulting Lender, or (z) any Lender
has refused to consent to any proposed amendment, modification, waiver,
termination or consent with respect to any provision of this Agreement or any
other Loan Document that, pursuant to Section 10.02, requires the consent of all
Lenders or each Lender affected thereby and with respect to which Lenders
constituting the Required Lenders have consented to such proposed amendment,
modification, waiver, termination or consent, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, and (iv) in the case of
any such assignment resulting from a Lender’s refusal to consent to a proposed
amendment, modification, waiver, termination or consent, the assignee shall
approve the proposed amendment, modification, waiver, termination or consent. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.20    Defaulting Lenders(a).

(a)    Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then so long as such Lender is a Defaulting
Lender

(i)    the Commitments and Loan Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action

 

-45-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.02); provided, that (y) such Defaulting Lender’s
Commitments may not be increased or extended without its consent and (z) the
principal amount of, or interest or fees payable on, Loans may not be reduced or
excused or the scheduled date of payment may not be postponed as to such
Defaulting Lender without such Defaulting Lender’s consent;

(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders, as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made when
the conditions set forth in Section 4.01 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the commitments under the Facility without giving effect to
Section 2.20(a)(i). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section 2.20(a)(ii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

-46-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders as of the Closing Date that:

Section 3.01    Organization; Powers. The Borrower and each Subsidiary is duly
organized, validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization, has all requisite power and authority to carry on its business
as now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

Section 3.02    Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate, partnership, limited liability company or other
organizational powers and have been duly authorized by all necessary corporate,
partnership, limited liability company or other organizational action. Each of
this Agreement and the other Loan Documents to which a Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate (i) any
applicable law or regulation (except to the extent such violation could not
reasonably be expected to result in a Material Adverse Effect) or (ii) the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or (iii) any material order of any Governmental Authority, (c) will
not violate or result in a default under any material indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or their
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries and (d) will not result in the creation
or imposition of any material Lien on any asset of the Borrower or any of its
Subsidiaries, other than any Permitted Lien.

 

-47-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.04    Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, retained earnings and cash flows (i) as of and for the
fiscal year ended October 31, 2016, audited by KPMG LLP, independent public
accountants, and (ii) as of and for the fiscal quarters and the portion of the
fiscal year ended January 31, 2016, April 30, 2016 and July 31, 2016, certified
by one of its Financial Officers. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b)    Since October 31, 2016, no event, development or circumstance has
occurred which has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect.

Section 3.05    Properties. (a) Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes or except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

(b)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.06    Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement, the other Loan Documents or the Transactions.

(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has become subject to any Environmental Liability, (ii) has
received notice of any claim with respect to any Environmental Liability or
(iii) knows of any basis upon which the Borrower or any of its Subsidiaries
would reasonably be expected to become subject to any Environmental Liability
arising under Environmental Laws as currently in effect.

 

-48-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.07    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property (including Environmental
Laws) and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

Section 3.08    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed by it and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b)  to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

Section 3.10     ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The excess of the present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) as of the
date of the most recent financial statements reflecting such amounts, over the
fair market value of the assets of such Plan could not reasonably be expected to
have a Material Adverse Effect, and the excess of the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) as of the date of the most recent financial statements reflecting such
amounts, over the fair market value of the assets of all such underfunded Plans
could not reasonably be expected to have a Material Adverse Effect.

Section 3.11    Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken as a whole, contains any material misstatement
of fact or omits to state

 

-49-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that,
projected financial information prepared by the Borrower or any of the
Borrower’s Subsidiaries is only represented herein as being based on good faith
estimates and assumptions believed by such persons to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ materially from the
projected results.

Section 3.12    Sanctions Laws and Regulations; Anti-Corruption Laws; PATRIOT
Act.

(a) None of the Borrower or its Subsidiaries, or to the best of its knowledge
any of its directors, officers, brokers or other agents acting or benefiting in
any capacity in connection with this Agreement, is a Designated Person.

(b) No Borrowing, use of proceeds or other transaction contemplated by this
Agreement will

(i)    violate any applicable Sanctions Laws and Regulations;

(ii)    be used, directly or indirectly, in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of the FCPA or any other applicable
anti-corruption law; or

(iii)    violate the any regulations passed under the USA PATRIOT Act or will
violate the Trading with the Enemy Act, the International Emergency Economic
Powers Act, or any regulations passed thereunder, including the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V) or any enabling legislation or executive order relating
thereto or successor statute thereto

Section 3.13    Federal Reserve Board Regulations. None of the Loan Parties is
engaged or will engage, principally or as one of its important activities, in
the business of extending credit for the purposes of “purchasing” or “carrying”
any “Margin Stock” within the respective meanings of such terms under
Regulations U, T and X of the Board. No part of the proceeds of the Loans will
be used for “purchasing” or “carrying” “Margin Stock” as so defined for any
purpose which violates, or which would be inconsistent with, the provisions of,
any applicable laws or regulations of any Governmental Authority (including,
without limitation, the Regulations of the Board).

Section 3.14    Subsidiaries. As of the Closing Date, Schedule 3.14 sets forth
the name and jurisdiction of incorporation of each Material Subsidiary and, as
to each such Material Subsidiary, the percentage of each class of Equity
Interests owned by the Borrower and its other Subsidiaries.

 

-50-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.15    Solvency. As of the Closing Date, the Borrower and its
Subsidiaries, on a consolidated basis, are, and after giving effect to the
incurrence of all Loans and Obligations being incurred in connection herewith
will be, Solvent.

ARTICLE IV

CONDITIONS

Section 4.01    Closing Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

(a)    The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of this Agreement, the Subsidiary
Guaranty and Notes in favor of each Lender requesting a Note at least three
(3) Business Days prior to the Closing Date signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement or
such Loan Document) that such party has signed a counterpart of this Agreement
or such Loan Document.

(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of Latham & Watkins LLP, counsel for the Borrower and the other Loan
Parties, in form and substance reasonably acceptable to the Administrative
Agent. The Borrower hereby requests such counsel to deliver such opinion.

(c)    The Administrative Agent shall have received the following items from the
Borrower:

(i)    a certificate of good standing for each Loan Party from the state of
organization of such Loan Party, certified by the appropriate governmental
officer and dated not more than thirty (30) days prior to the Closing Date;

(ii)    a copy of the formation document of each Loan Party, together with all
amendments thereto, certified as of a recent date by the appropriate
governmental officer and dated not more than thirty (30) days prior to the
Closing Date and certified by an officer of such Loan Party;

 

-51-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii)    incumbency certificates, executed by officers of each Loan Party, which
shall identify by name and title and bear the signature of the Persons
authorized to sign the Loan Documents on behalf of such Loan Party (and to make
borrowings hereunder on behalf of the Borrower, in the case of the Borrower),
upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Borrower;

(iv)    copies, certified by a Secretary or an Assistant Secretary of each Loan
Party of the resolutions (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for the Administrative Agent) authorizing the
Borrowings provided for herein, with respect to the Borrower, and the execution,
delivery and performance of the Loan Documents to be executed and delivered by
the Loan Parties;

(v)    copies of the (i) U.S. GAAP audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower for the most recently completed fiscal year ended at least 90 days
prior to the Closing Date and (ii) U.S. GAAP unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Borrower; for each fiscal quarter (other than the fourth fiscal quarter in
any fiscal year) ended after the close of its most recent fiscal year and at
least 40 days prior to the Closing Date; provided that the Administrative Agent
shall be deemed to have received such financial statements of the Borrower upon
the filing of such financial statements with the Securities and Exchange
Commission by the Borrower of its Forms 10-Q, Forms 10-K or Forms 8-K;

(vi)    a solvency certificate from the chief financial officer or other senior
executive officer of the Borrower (after giving effect to the Transactions
consummated on the Closing Date) substantially in the form attached hereto as
Exhibit E; and

(vii)    a Borrowing Request in accordance with Section 2.03.

(d)    The Administrative Agent shall have received all fees (including the
upfront fees payable to the Lenders, to the Administrative Agent or DMI pursuant
to the Fee Letters) and other amounts due and payable to the Administrative
Agent on or prior to the Closing Date, including, to the extent invoiced at
least 3 Business Days prior to the Closing Date, reimbursement or payment of all
out of pocket expenses required to be reimbursed or paid by the Borrower
hereunder, or satisfactory evidence that such fees and amounts will be paid out
of the initial Borrowing hereunder.

 

-52-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e)    The Joint Lead Arrangers shall have received all fees payable to the
Joint Lead Arrangers pursuant to the Joinder Agreements or satisfactory evidence
that such fees will be paid out of the initial Borrowing hereunder.

(f)    Since September 11, 2017, the Business (as defined in the Asset Purchase
Agreement) has been operated in the ordinary course except for changes directly
related to the sale and purchase under the Asset Purchase Agreement and there
has been no event or occurrence that would have a Material Adverse Effect (as
defined in the Asset Purchase Agreement).

(g)    The Administrative Agent and the Lenders shall have received, at least
three Business Days prior to the Closing Date all documentation and other
information about the Loan Parties as shall have been reasonably requested by
the Administrative Agent or such Lender at least 10 Business Days prior to the
Closing Date that it shall have reasonably determined is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the USA Patriot Act.

(h)    The Asset Acquisition pursuant to the Asset Purchase Agreement shall have
been consummated simultaneously (or substantially simultaneously or
concurrently) with the funding under the Facility in all material respects in
accordance with the terms described in the Asset Purchase Agreement, and the
Asset Purchase Agreement shall not have been amended or modified by the
Borrower, and no condition shall have been waived or consent granted by the
Borrower in any respect that is materially adverse to the Joint Lead Arrangers
or the Lenders without the prior written consent of the Joint Lead Arrangers
(which consent shall not be unreasonably withheld, conditioned or delayed) (it
being understood that any change in the Asset Acquisition consideration of less
than 20% will be deemed not to be materially adverse to the interests of the
Joint Lead Arrangers and the Lenders; provided that any reduction of the Asset
Acquisition consideration shall be applied to ratably reduce commitments under
the Term Facility on a dollar-for-dollar basis).

(i)    The representations and warranties made by the Borrower (with respect to
the Borrower and its subsidiaries) in the Asset Purchase Agreement that are
material to the interests of the Lenders (in their capacities as such) (but only
to the extent that the Borrower (or its affiliates) has the right to terminate
its (or its affiliates) obligations under the Asset Purchase Agreement or
decline to consummate the Asset Purchase Agreement as a result of a breach of
such representations and warranties in the Asset Purchase Agreement) shall be
true and correct in all material respects; and (ii) the representations and
warranties of the Loan Parties in Sections 3.01, 3.02, 3.03(b)(ii) and (c),
3.08, 3.12, 3.13 and 3.15 shall be true and correct in all respects; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date ; provided further that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.

 

-53-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(j)    At the time of and immediately after giving effect to the Borrowing, no
Default or Event of Default pursuant to Sections 7.01(a), (b), (h) or (i)  shall
have occurred and be continuing.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder shall
have been paid in full, the Borrower covenants and agrees with the Lenders that:

Section 5.01    Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

(a)    within 100 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income, retained
earnings and cash flows as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, all
reported on by KPMG LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification, commentary
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b)    within 55 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income retained earnings and cash flows as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

-54-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)    concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower (each, a
“Compliance Certificate”), in substantially the form of Exhibit B,
(i) certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed calculations demonstrating compliance with the applicable
Financial Covenants;

(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, and/or distributed by the Borrower to its
shareholders generally, as the case may be; provided that notwithstanding the
foregoing, the obligations in this Section 5.01(d) and Section 5.01(e) may be
satisfied if such information is posted on the SEC’s website at www.sec.gov or
the website for the Borrower; and

(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; provided that the
Borrower shall not be required to deliver confidential information consisting of
trade secrets or other proprietary or competitively sensitive information
relating to the Borrower or any of its Subsidiaries and their respective
businesses and not constituting financial information.

(f)    Any financial statements required to be delivered pursuant to
Section 5.01(a) or 5.01(b) above shall be deemed to have been furnished to the
Administrative Agent on the date that such financial statement is posted on the
SEC’s website at www.sec.gov or the website for the Borrower.

Section 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender) prompt written notice,
after an Authorized Officer becomes aware of such event, of the following
events:

(a)    the occurrence of any Default;

(b)    the filing or commencement of any action, suit, investigation or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Affiliate (or any adverse change or development in
any such action, suit, investigation or proceeding) thereof that, in the good
faith judgment of the Borrower, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

 

-55-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    any other development (including the incurrence or imposition of
Environmental Liability) that, in the good faith judgment of the Borrower,
results in, or could reasonably be expected to result in, a Material Adverse
Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, except to the extent any failure to do so by a Subsidiary could
not reasonably be expected to result in a Material Adverse Effect; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.02.

Section 5.04    Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
the applicable Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.05    Maintenance of Properties; Insurance. The Borrower will, and
will cause each Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except to the extent any failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will, and will
cause each of its Subsidiaries to, maintain insurance coverage by such insurers
and in such forms and amounts and against such risks as are generally consistent
with the insurance coverage maintained by the Borrower and its Subsidiaries as
of the Closing Date, or are of such types and amounts as are customarily carried
by Persons engaged in the same or similar business as the Borrower and its
Subsidiaries.

 

-56-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.06    Books and Records; Inspection Rights. The Borrower will, and
will cause each Subsidiary to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, however, that without the express prior written approval of the
Borrower, no such inspection shall include any intrusive (i.e., “Phase II”)
environmental investigations or collection of samples of any environmental media
(including air, soil, groundwater, surface water, wastewaters, or building
materials); provided further, however that (i) unless an Event of Default has
occurred and is continuing, the Administrative Agent and the Lenders shall be
limited to one such visit or inspection in each calendar year and such visit or
inspection shall be at the sole cost and expense of the Administrative Agent or
applicable Lenders (except that the Administrative Agent may make one such visit
during each fiscal year and the reasonable cost and expense thereof shall be
borne by the Borrower) and (ii) in respect of any such discussions with any
independent accountants, the Borrower or such Subsidiary, as the case may be,
shall have received reasonable advance notice thereof and a reasonable
opportunity to participate therein and the Administrative Agent shall have
executed a customary non-reliance letter requested by such independent
accountants.

Section 5.07    Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including Environmental
Laws, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

Section 5.08    Use of Proceeds. The proceeds of the Loans will be used only to
finance, in part, the cash consideration for the Asset Acquisition, to pay the
Transaction Costs and for general corporate purposes. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

Section 5.09    Additional Subsidiary Guarantors. In the event that at any time
after the Closing Date, the Borrower acquires, creates or has any Domestic
Subsidiary that is not already a party to the Subsidiary Guaranty, the Borrower
will promptly, but in any event no later than the date that is 55 days after the
last day of the fiscal quarter during which such Domestic Subsidiary is acquired
or created (or such longer period to which the Administrative Agent may agree in
its sole discretion), cause such Domestic Subsidiary to deliver to the
Administrative Agent, (a) a Guaranty Supplement (as defined in the Subsidiary
Guaranty), duly executed by such Subsidiary, pursuant to which such Domestic
Subsidiary joins in the Subsidiary Guaranty as a guarantor thereunder, and
(b) resolutions of the Board of Directors or equivalent governing body of such
Domestic Subsidiary, certified by the Secretary or an Assistant Secretary of
such Domestic Subsidiary, as duly adopted and in full force and effect,
authorizing the execution and delivery of such Guaranty Supplement and the other
Loan Documents to which such

 

-57-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Domestic Subsidiary is, or will be, a party, together with such other corporate
documentation and an opinion of counsel (which may be provided by in-house
counsel) as the Administrative Agent shall reasonably request, in each case, in
form and substance satisfactory to the Administrative Agent; provided, however,
that, notwithstanding the foregoing, (i) a Domestic Subsidiary shall not be
required to become a party to the Subsidiary Guaranty so long as (A) such
Domestic Subsidiary is not a Material Subsidiary, and (B) with respect to all
such Domestic Subsidiaries that are not Material Subsidiaries and that are not
Loan Parties (collectively, the “Non-Guarantor Subsidiaries”), (1) the
Borrower’s and its Subsidiaries’ investments in and advances to all such
Non-Guarantor Subsidiaries, taken together in the aggregate, do not exceed 20%
of Consolidated Total Assets as of the end of the most recently completed fiscal
year, (2) the Borrower’s and its other Subsidiaries’ proportionate share of the
total assets (after intercompany eliminations) of all such Non-Guarantor
Subsidiaries, taken together in the aggregate, does not exceed 20% of
Consolidated Total Assets as of the end of the most recently completed fiscal
year, and (3) the Borrower’s and its other Subsidiaries’ equity in the income
from continuing operations before income taxes, extraordinary items and
cumulative effect of a change in accounting principle of all such Non-Guarantor
Subsidiaries, taken together in the aggregate, exclusive of amounts attributable
to any noncontrolling interests, does not exceed 20% of such income of the
Borrower and its Subsidiaries consolidated for the most recently completed
fiscal year; and (ii) any special purpose entity created or acquired in
connection with any Permitted Securitization Transaction shall not be required
to become a party to the Subsidiary Guaranty.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full, the Borrower covenants and agrees with the Lenders that:

Section 6.01    Changes in Business. Neither the Borrower nor any of its
Subsidiaries will engage in any business if, as a result, the general nature of
the business, taken on a consolidated basis, which would then be engaged in by
the Borrower and its Subsidiaries, would be substantially changed from the
general nature of the business engaged in by the Borrower and its Subsidiaries
on the Closing Date or any business reasonably related or incidental thereto.

Section 6.02    Consolidation, Merger, Asset Sales, etc. The Borrower will not,
nor will the Borrower permit any Subsidiary to, (i) wind up, liquidate or
dissolve its affairs, (ii) enter into any Asset Sale or (iii) enter into any
transaction of merger or consolidation, except that each of the following shall
be permitted:

 

-58-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a)    (i) the merger, consolidation or amalgamation of (x) any Subsidiary of
the Borrower with or into the Borrower, provided the Borrower is the surviving
or continuing or resulting corporation; (y) any Subsidiary of the Borrower with
or into any Subsidiary Guarantor, provided that the surviving or continuing or
resulting corporation is a Subsidiary Guarantor; or (z) any Foreign Subsidiary
(other than CooperVision International) of the Borrower with or into any other
Foreign Subsidiary of the Borrower or (ii) the sale, lease, transfer or
disposition of all or substantially all of the property or assets of (x) any
Subsidiary of the Borrower to the Borrower; (y) any Subsidiary of the Borrower
to any Subsidiary Guarantor; or (z) any Foreign Subsidiary (other than
CooperVision International) of the Borrower to any other Foreign Subsidiary of
the Borrower;

(b)    the merger of any Domestic Subsidiary that is not required to be a
Subsidiary Guarantor hereunder into another Domestic Subsidiary that is not
required to be a Subsidiary Guarantor;

(c)    the voluntary dissolution or liquidation of any Subsidiary that is not a
Material Subsidiary;

(d)    (i) any sales, transfers or other dispositions of inventory, or obsolete,
worn-out or excess furniture, fixtures, equipment or other property, real or
personal, tangible or intangible, or property or assets that are no longer used
or useful in the business of the Borrower or its Subsidiaries, in each case in
the ordinary course of business; (ii) the actual or constructive total loss of
any property or the use thereof resulting from any Event of Loss;
(iii) dispositions of any assets acquired in connection with any Acquisition
that is consummated after the Closing Date; provided that such disposition is
consummated within three years of such Acquisition; and (iv) dispositions
required by any Governmental Authority in connection with such Governmental
Authority’s approval of such Acquisition or otherwise necessary or advisable to
comply with any applicable law or regulation or any order of any Governmental
Authority;

(e)    any other Asset Sale, provided that (i) in the case of any Asset Sale
involving consideration in excess of 15% of Consolidated Total Tangible Assets,
at least five Business Days prior to the date of completion of such Asset Sale,
the Borrower shall have delivered to the Administrative Agent an officer’s
certificate of an Authorized Officer, which certificate shall contain (A) a
description of the proposed transaction, the date such transaction is scheduled
to be consummated, the estimated sale price or other consideration for such
transaction, and (B) a certification that no Default or Event of Default has
occurred and is continuing, or would result from the consummation of such
transaction; and (ii) to the extent the consideration received in respect of any
such Asset Sale exceeds 30% of Consolidated Total Tangible Assets (any such
consideration in excess of 30% of Consolidated Total Tangible Assets, the
“Excess Asset Sale Consideration”), the Excess Asset Sale Consideration shall be
used to repay the outstanding senior term loan Indebtedness of the Borrower or
its Subsidiaries as determined by the Borrower; and

 

-59-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f)    the Borrower or any Subsidiary may make any Acquisition; provided that,
in the case of any Acquisition made by the Borrower, the Borrower shall be the
surviving or continuing or resulting corporation of such Acquisition.

Section 6.03    Liens. The Borrower will not, nor will the Borrower permit any
of its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon
or with respect to any property or assets of any kind of the Borrower or any
such Subsidiary whether now owned or hereafter acquired, except that the
foregoing shall not apply to:

(a)    any Standard Permitted Lien;

(b)    Liens in existence on the Closing Date that are listed in Schedule 6.03
hereto and extensions or renewals of such Liens, so long as such Liens being
extended or renewed do not extend to any other property or assets other than
proceeds and replacements and the aggregate principal amount of Indebtedness
secured by such Liens is not increased (except as contemplated by
Section 6.04(b));

(c)    Liens (i) that are placed upon fixed or capital assets, acquired,
constructed or improved by the Borrower or any Subsidiary, provided that
(A) such Liens only secure Indebtedness permitted by Section 6.04(f)(ii), (B)
such Liens and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, and (C) such Liens shall not apply to any other property or assets
of the Borrower or any Subsidiary; or (ii) arising out of the refinancing,
extension, renewal or refunding of any Indebtedness secured by any such Liens,
provided that the principal amount of such Indebtedness is not increased and
such Indebtedness is not secured by any additional assets other than proceeds
and replacements;

(d)    Liens securing Indebtedness permitted pursuant to Sections 6.04(f)(i);

(e)    vendor Liens granted in the ordinary course of business in connection
with the customary terms for purchase of materials, supplies and equipment;

(f)    any Lien granted pursuant to the Loan Documents securing any of the
Obligations;

(g)    Liens existing on property at the time of the acquisition thereof by the
Borrower or any Subsidiary, provided that such Lien was not created in
contemplation of such acquisition;

 

-60-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h)    Liens with respect to any accounts and related rights and assets subject
to purchase pursuant to any Permitted Securitization Transaction;

(i)    Liens securing Indebtedness of a Loan Party under any capital markets or
private placement debt agreement (including any agreements with respect to
convertible debt securities) or bilateral or syndicated loan agreement; provided
that Liens have been or will be substantially simultaneously granted to secure
the Obligations on an equal and ratable basis pursuant to appropriate security
documents, and subject to an intercreditor agreement, in each case, reasonably
acceptable to the Administrative Agent and the Borrower;

(j)    Liens securing Indebtedness of any Subsidiary owed to the Borrower or any
other Loan Party; and

(k)    in addition to any Lien permitted pursuant to any of the foregoing
subparts, Liens securing other obligations of the Borrower or any of its
Subsidiaries, so long as at the time of and after giving effect to the
incurrence of such obligations (i) the aggregate principal amount of all such
obligations secured by Liens pursuant to this clause (k) does not at any time
exceed an amount equal to 12.5% of Consolidated Total Tangible Assets and
(ii) the aggregate principal amount of (x) all such obligations secured by Liens
permitted pursuant to this clause (k) and (y) all Indebtedness permitted
pursuant to Section 6.04(l), when taken together (without duplication in the
case of Indebtedness secured by Liens permitted pursuant to this clause (k)),
does not at any time exceed an amount equal to the greater of $465,000,000 and
25% of Consolidated Total Tangible Assets.

Section 6.04    Indebtedness of Subsidiaries. The Borrower will not permit any
of its Subsidiaries (other than CooperVision International) to, contract,
create, incur, assume or suffer to exist any Indebtedness, except:

(a)    Indebtedness incurred under this Agreement and the other Loan Documents;

(b)    the Indebtedness set forth on Schedule 6.04 hereto, and any refinancing,
extension, renewal or refunding of any such Indebtedness not involving an
increase in the principal amount thereof except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

(c)    Indebtedness assumed in connection with any Acquisition, provided that
(i) such Indebtedness was not incurred in contemplation of such Indebtedness was
not incurred in contemplation of such Acquisition, (ii) no Default or Event of
Default shall then exist or at the time such Indebtedness is assumed by the
Borrower will exist and (iii) the Borrower and its Subsidiaries shall be in
compliance with the Financial Covenants (after giving effect to any increase to
the maximum Total Leverage Ratio pursuant to Section 6.06(a) during a Total
Leverage Ratio Increase Period, if applicable) both immediately before and after
giving pro forma effect to the assumption of such Indebtedness;

 

-61-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    Indebtedness (i) owed by any Loan Party to any other Loan Party,
(ii) owed by any Foreign Subsidiary or any Non-Guarantor Subsidiary to any Loan
Party, so long as at the time such Indebtedness in incurred and immediately
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing or (iii) owed by any Subsidiary of the Borrower to any Foreign
Subsidiary or any Non-Guarantor Subsidiary;

(e)    Indebtedness of such Subsidiaries under or in support of Hedge
Agreements, provided such Hedge Agreements have been entered into in the
ordinary course of business and not for speculative purposes;

(f)    Indebtedness (i) consisting of Capital Lease Obligations or (ii) incurred
in connection with the acquisition, construction or improvement of fixed or
capital assets secured by Liens permitted pursuant to Section 6.03(c) hereof;

(g)    Indebtedness incurred by a Subsidiary Guarantor in connection with a
Permitted Securitization Transaction, provided that the aggregate amount of all
such Indebtedness outstanding at any time pursuant to this clause (g) shall not
exceed $200,000,000;

(h)    any Guaranty Obligations of any Subsidiary of the Borrower in favor of
the Administrative Agent, the Issuing Bank and the Lenders and any other Credit
Party in respect of any Designated Hedge Agreement;

(i)    any Guaranty Obligation incurred (i) by any Loan Party with respect to
Indebtedness of another Loan Party (other than CooperVision International), or
(ii) by CooperVision International or the Borrower of any Indebtedness of the
Borrower or any Subsidiary, in each case which Indebtedness is permitted by
Section 6.04 (other than this clause (i));

(j)    any Guaranty Obligations of any Subsidiary of the Borrower with respect
to Indebtedness incurred pursuant to Section 6.04(l);

(k)    additional Indebtedness of any Subsidiary that is a Loan Party, provided
that, solely with respect to this clause (k), (i) no Default or Event of Default
shall then exist or at the time of incurrence of such Indebtedness will exist
and (ii) the Borrower and its Subsidiaries shall be in compliance with the
Financial Covenants (after giving effect to any increase to the maximum Total
Leverage Ratio pursuant to Section 6.06(a) during a Total Leverage Ratio
Increase Period, if applicable) both immediately before and after giving pro
forma effect to the incurrence of such Indebtedness; and

 

-62-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(l)    additional Indebtedness of any Subsidiary that is not a Loan Party, so
long as at the time of and after giving effect to the incurrence of such
Indebtedness (A) the aggregate principal amount of (i) all such Indebtedness
permitted pursuant to this clause (l) and (ii) all obligations secured by Liens
permitted pursuant to Section 6.03(k), when taken together (without duplication
in the case of Liens securing Indebtedness permitted pursuant to this clause
(l)), does not at any time exceed an amount equal to the greater of $465,000,000
and 25% of Consolidated Total Tangible Assets, (B) no Default or Event of
Default has occurred and is continuing, and (C) the Borrower and its
Subsidiaries shall be in compliance with the Financial Covenants (after giving
effect to any increase to the maximum Total Leverage Ratio pursuant to
Section 6.06(a) during a Total Leverage Ratio Increase Period, if applicable)
both immediately before and after giving pro forma effect to the incurrence of
such Indebtedness.

Section 6.05    [Reserved.].

Section 6.06    Financial Covenants.

(a)    Total Leverage Ratio. The Borrower will not permit the Total Leverage
Ratio as of the last day of any Testing Period of the Borrower, beginning with
the fiscal quarter ending April 30, 2016, to be greater than 3.75 to 1.00;
provided that the Borrower may permit the Total Leverage Ratio as of the last
day of any Testing Period (each such Testing Period, a “Total Leverage Ratio
Increase Period”) to be greater than 3.75 to 1.00 but less than or equal to 4.25
to 1.00 if:

(i)    the Borrower has consummated a Qualified Acquisition during the last
fiscal quarter of the first such Testing Period during the Total Leverage Ratio
Increase Period and such increase in the Total Leverage Ratio is a direct result
of such Qualified Acquisition;

(ii)    the Borrower has requested from the Administrative Agent, in writing,
prior to or concurrently with the submission of its financial statements
pursuant to Section 5.01 for the first Testing Period ending after the
consummation of such Qualified Acquisition, that a Total Leverage Ratio Increase
Period shall have become effective; provided that the Borrower may not request
that a Total Leverage Ratio Increase Period become effective for a Qualified
Acquisition prior to the end of the fourth full Testing Period following the
completion of the most recent prior Qualified Acquisition with respect to which
a Total Leverage Ratio Increase Period was implemented unless the Total Leverage
Ratio as of the last date of the most recently completed Testing Period was less
than or equal to 3.50 to 1.00; and

 

-63-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii)    except to the extent a new Total Leverage Ratio Increase Period has
commenced in accordance with the proviso of the foregoing clause (ii), as of the
date on which a Compliance Certificate is required to be delivered in accordance
with Section 5.01(c) with respect to the fourth full Testing Period ending after
the consummation of such Qualified Acquisition, the Borrower’s Total Leverage
Ratio is less than or equal to 3.75 to 1.00.

(b)    Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio as of the last day of any Testing Period of the Borrower,
beginning with the fiscal quarter April  30, 2016, to be less than 3.00 to 1.00.

Section 6.07    [Reserved.].

Section 6.08    Transactions with Affiliates. The Borrower will not, nor will
the Borrower permit any Subsidiary to, enter into any transaction or series of
transactions with any Affiliate (other than, in the case of the Borrower, any
Subsidiary, and in the case of a Subsidiary, the Borrower or another Subsidiary)
other than in the ordinary course of business of and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than would
be obtained in a comparable arm’s-length transaction with a Person other than an
Affiliate, except (i) sales of goods to an Affiliate for use or distribution
outside the United States that in the good faith judgment of the Borrower comply
with any applicable legal requirements of the Code, or (ii) agreements and
transactions with and payments to officers, directors and shareholders that are
either (A) entered into in the ordinary course of business and not prohibited by
any of the provisions of this Agreement, or (B) entered into outside the
ordinary course of business, approved by the directors or shareholders of the
Borrower, and not prohibited by any of the provisions of this Agreement or in
violation of any law, rule or regulation.

Section 6.09    Sanctions Laws and Regulations. (a) The Borrower shall not,
directly or indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other person or entity (i) to fund any activities or business of or with any
Designated Person, or in any Sanctioned Country that would result in a violation
of any Sanctions Laws and Regulations by any party to this Agreement or (ii) in
any other manner that would result in a violation of any Sanctions Laws and
Regulations by any party to this Agreement.

(b)    None of the funds or assets of the Borrower that are used to pay any
amount due pursuant to this Agreement shall constitute funds obtained from
transactions with or relating to Designated Persons or Sanctioned Countries in
violation of any Sanctions Laws and Regulations.

 

-64-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01    Events of Default.

If any of the following events (“Events of Default”) shall occur:

(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in or in connection with this Agreement and the
other Loan Documents or any amendment or modification hereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder or thereunder, shall prove
to have been incorrect in any material respect when made or deemed made;

(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the existence of
the Borrower) or 5.08 or in Article VI;

(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent or
the Required Lenders to the Borrower;

(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

-65-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g)    (i) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or (ii) without limitation of the foregoing, any default in any payment
obligation under a Designated Hedge Agreement that continues after the
applicable grace period, if any, specified in such Designated Hedge Agreement or
any other agreement or instrument relating thereto, to the extent the
termination value of such Designated Hedge Agreement is greater than the greater
of $75,000,000 and 5% of Consolidated Total Tangible Assets;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(j)    the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k)    the Borrower or any Material Subsidiary shall fail within sixty (60) days
to pay, bond or otherwise discharge any judgments or orders for the payment of
money (not covered by insurance as to which the insurer has been notified of
such judgment or order and does not dispute payment) in an amount which, when
added to all other such judgments or orders outstanding against the Borrower or
any Material Subsidiary would exceed $75,000,000 in the aggregate, which have
not been stayed on appeal or otherwise appropriately contested in good faith;

 

-66-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(l)    the Borrower or any other Loan Party shall disavow, revoke or terminate
(or attempt to terminate), in each case in writing, any Loan Document to which
it is a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of this Agreement, the Subsidiary Guaranty or any other Loan
Document; or this Agreement, the Subsidiary Guaranty or any other Loan Document
shall cease to be in full force and effect (except as a result of the express
terms thereof);

(m)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; or

(n)    a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

Section 7.02    Distribution of Payments after Default. In the event that
following the occurrence or during the continuance of any Event of Default, the
Administrative Agent or any Lender, as the case may be, receives any monies in
connection with the enforcement of any the Loan Documents, such monies shall be
distributed for application as follows:

(a)    First, to the payment of, or (as the case may be) the reimbursement of
the Administrative Agent for or in respect of, all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;

 

-67-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    Second, to pay any fees or expense reimbursements then due to the Lenders
from the Loan Parties;

(c)    Third, to pay interest then due and payable on the Loans ratably;

(d)    Fourth, (i) to prepay principal on the Loans ratably and (ii) to pay the
amounts due to Designated Hedge Creditors under Designated Hedge Agreements
subject to confirmation by the Administrative Agent that any calculations of
termination or other payment obligations are being made in accordance with
normal industry practices;

(e)    Fifth, to payment of any amounts owing with respect to indemnification
provisions of the Loan Documents; and

(f)    Sixth, to the payment of any other Obligation due to the Administrative
Agent or any Lender.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

-68-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Affiliates. The exculpatory provisions of the preceding paragraphs
shall apply to any such sub-agent and to the Affiliates of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

-69-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower, so long as no
Event of Default exists, to appoint a successor. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Affiliates in respect of any actions taken or
omitted to be taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

 

-70-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IX

GUARANTY

Section 9.01    Guaranty by the Borrower. The Borrower hereby unconditionally
guarantees, for the benefit of the Credit Parties, all of the following
(collectively, the “Borrower Guaranteed Obligations”): all amounts, indemnities
and reimbursement obligations, direct or indirect, contingent or absolute, of
every type or description, and at any time existing owing by any Subsidiary of
the Borrower under any Designated Hedge Agreement or any other document or
agreement executed and delivered in connection therewith to any Designated Hedge
Creditor, in each case, other than any Excluded Swap Obligations, whether now
existing, or hereafter incurred or arising, including any such interest or other
amounts incurred or arising during the pendency of any bankruptcy, insolvency,
reorganization, receivership or similar proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code). Upon failure by any Loan Party to pay
punctually any of the Borrower Guaranteed Obligations, the Borrower shall
forthwith on demand by the Administrative Agent pay the amount not so paid at
the place and in the currency and otherwise in the manner specified in this
Agreement or any other applicable agreement or instrument.

Section 9.02    Guaranty Unconditional. The obligations of the Borrower under
this Article IX shall be irrevocable, unconditional and absolute and, without
limiting the generality of the foregoing shall not be released, discharged or
otherwise affected by the occurrence, one or more times, of any of the
following:

(a)    any extension, renewal, settlement, compromise, waiver or release in
respect to the Borrower Guaranteed Obligations under any agreement or
instrument, by operation of law or otherwise;

(b)    any modification or amendment of or supplement to this Agreement, any
Note, any other Loan Document, or any agreement or instrument evidencing or
relating to the Borrower Guaranteed Obligations;

(c)    any release, non-perfection or invalidity of any direct or indirect
security for the Borrower Guaranteed Obligations under any agreement or
instrument evidencing or relating to any of the Borrower Guaranteed Obligations;

(d)    any change in the corporate existence, structure or ownership of any Loan
Party or other Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Loan Party or other Subsidiary or its assets or
any resulting release or discharge of any obligation of any Loan Party or other
Subsidiary contained in any agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations;

 

-71-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e)    the existence of any claim, set-off or other rights which the Borrower
may have at any time against any other Loan Party, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other Person, whether in connection
herewith or any unrelated transactions;

(f)    any invalidity or unenforceability relating to or against any other Loan
Party for any reason of any agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations, or any provision of applicable law
or regulation purporting to prohibit the payment by any Loan Party of any of the
Borrower Guaranteed Obligations, or any decree or order prohibiting any Loan
Party from paying, or releasing or discharging the obligation of any Loan Party
to pay, any of the Borrower Guaranteed Obligations; or

(g)    any other act or omission of any kind by any other Loan Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Article, constitute a
legal or equitable discharge of the Borrower’s obligations under this Section,
all of which the Borrower hereby unconditionally waives to the fullest extent
permitted by law, other than the payment in full of all Borrower Guaranteed
Obligations (other than amounts in respect of indemnification, expense
reimbursement, yield protection or tax gross-up and contingent obligations, in
each case that are owing and with respect to which not claim has been made).

Section 9.03    Waivers. The Borrower unconditionally waives, to the extent
permitted under any applicable law now or hereafter in effect, insofar as its
obligations under this Article IX are concerned, (a) notice of any of the
matters referred to in Section 9.02, (b) all notices required by statute, rule
of law or otherwise to preserve any rights against the Borrower hereunder,
including, without limitation, any demand, presentment, proof or notice of
dishonor or non-payment of any of the Borrower Guaranteed Obligations, notice of
acceptance of the provisions of this Article IX, notice of the incurrence of any
of the Borrower Guaranteed Obligations, notice of any failure on the part of any
Loan Party, any of their Subsidiaries or Affiliates, or any other Person, to
perform or comply with any term or provision of the Credit Agreement, any other
Loan Document or any other agreement or instrument to which the such Loan Party
or any other Person is a party, or notice of the commencement of any proceeding
against any other Person or its any of its property or assets, (c) any right to
the enforcement, assertion or exercise against any Loan Party or against any
other Person or any collateral of any right, power or remedy under or in respect
of the Credit Agreement, any other Loan Document or any other agreement or
instrument, and (d) any requirement that any such Loan Party be joined as a
party to any proceedings against the Borrower or any other Person for the
enforcement of any term or provision of the Credit Agreement, the other Loan
Documents, the provisions of this Article IX or any other agreement or
instrument.

 

-72-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.04    Borrower Obligations to Remain in Effect; Restoration. The
Borrower’s obligations under this Article shall remain in full force and effect
until the Commitments shall have terminated, and the principal of and interest
on the Notes and other Borrower Guaranteed Obligations, and all other amounts
payable by the Borrowers, any other Loan Party or other Subsidiary, under the
Loan Documents or any other agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations (other than amounts in respect of
indemnification, expense reimbursement, yield protection or tax gross-up and
contingent obligations, in each case that are owing and with respect to which
not claim has been made), shall have been paid in full. If at any time any
payment of any of the Borrower Guaranteed Obligations is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of such Loan Party, the Borrower’s obligations under this Article IX with
respect to such payment shall be reinstated at such time as though such payment
had been due but not made at such time.

Section 9.05    Waiver of Acceptance, etc. The Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any other Loan Party or any other Person, or against any
collateral or guaranty of any other Person.

Section 9.06    Subrogation. Until the payment in full of all of the Obligations
(other than amounts in respect of indemnification, expense reimbursement, yield
protection or tax gross-up and contingent obligations, in each case that are
owing and with respect to which not claim has been made) and the termination of
the Commitments hereunder, the Borrower shall have no rights, by operation of
law or otherwise, upon making any payment under this section to be subrogated to
the rights of the payee against any other Loan Party with respect to such
payment or otherwise to be reimbursed, indemnified or exonerated by any such
Loan Party in respect thereof.

Section 9.07    Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any Loan Party under any of the Borrower
Guaranteed Obligations is stayed upon insolvency, bankruptcy or reorganization
of such Loan Party, all such amounts otherwise subject to acceleration under the
terms of any applicable agreement or instrument evidencing or relating to any of
the Borrower Guaranteed Obligations shall nonetheless be payable by the Borrower
under this Article IX forthwith on demand by the Administrative Agent.

 

-73-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.08    Keepwell. The Borrower, to the extent it is a Qualified ECP
Guarantor, hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by any
other Loan Party to honor all of its obligations under this Article IX in
respect of Designated Hedge Agreements (provided, however, that the Borrower
shall only be liable under this Section 9.08 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 9.08, or otherwise under this Article IX, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of the Borrower under this Section 9.08 shall
remain in full force and effect until payment in full of all of the Obligations
and the termination of the Commitments hereunder. The Borrower intends that this
Section 9.08 constitute, and this Section 9.08 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE X

MISCELLANEOUS

Section 10.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i)    if to the Borrower, to it at 6140 Stoneridge Mall Road, Suite 590,
Pleasanton, California 94588, Attention: Brian Andrews, Treasurer (Telecopier
No. (925) 460-3648);

(ii)    if to any other Loan Party, to it, c/o the Borrower, 6140 Stoneridge
Mall Road, Suite 590, Pleasanton, California 94588, Attention: Brian Andrews,
Treasurer (Telecopier No. (925) 460-3648);

(iii)    if to the Administrative Agent, to DNB Bank ASA, New York Branch, 200
Park Avenue, 31st Floor, New York, NY 10166, Attention: Bill Trivedi/CSD Loans
(Phone: (212) 681-3824; E-mail: nyloanscsd@dnb.no); and

(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

-74-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in their respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d)    Electronic Systems.

(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Lenders
by posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or
a substantially similar Electronic System.

 

-75-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender, or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any Loan Party’s or the Administrative Agent’s transmission
of communications through an Electronic System. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Electronic System.

Section 10.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b)    Subject to Section 2.20(a)(i), neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any

 

-76-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(a) or (c) or Section 7.02 in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or (vi) release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty (except
for any release permitted by the terms of Section 22 of the Subsidiary Guaranty,
which release shall be permitted without the need for any consent or approval of
any Lender), in each case, without the written consent of each Lender; provided
further that (x) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent and (y) no such agreement shall amend or
modify Section 2.20 without the prior written consent of the Administrative
Agent.

Section 10.03    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and the Joint Lead Arrangers and their Affiliates, including the reasonable
fees, charges and disbursements of one outside counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the reasonable fees, charges and disbursements of counsel for
the Administrative Agent and the Lenders (which shall be limited to one outside
counsel and, if necessary, one local counsel in each appropriate jurisdiction
and, solely in the case of a conflict of interest, one special conflicts counsel
to all affected Indemnitees, taken as a whole), in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

(b)    The Borrower shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the

 

-77-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee (or any of its Related Parties) or from the
material breach by such Indemnitee (or any of its Related Parties) of its
obligations under the Loan Documents or (y) result from a dispute solely among
Indemnitees (other than any claims against an Indemnitee in its capacity or in
fulfilling its role as the Administrative Agent, Joint Lead Arranger or similar
role under the Loan Documents) and not arising out of any act or omission by the
Borrower or any of its Affiliates. This Section 10.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Pro-Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d)    To the extent permitted by applicable law, no party hereto shall assert,
and each such party hereby waives, any claim against any other party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof; provided
that, nothing in this clause (d) shall relieve the Borrower of any obligation
they may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.

 

-78-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement. The parties hereby agree that
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPF&S”) may, without
notice to the Borrower, assign its rights and obligations under this Agreement
to any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A)    the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless the Borrower shall have objected thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received notice thereof; provided further that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default under Section 7.01(a), (b), (h) or
(i) has occurred and is continuing at the time of such assignment, any other
assignee, but the Administrative Agent shall nonetheless send notice of such
assignment to the Borrower; and

(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an Affiliate of a Lender or an Approved Fund.

(ii)    Assignments shall be subject to the following additional conditions:

 

-79-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless the Borrower and
the Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default under Section 7.01(a), (b),
(h) or (i) has occurred and is continuing at the time of such assignment;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that such fee shall be borne by the
Borrower if the Borrower requires replacement of a Lender party to such
assignment pursuant to Section 2.19(b); and

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts at such assignee to whom all
syndicate-level information (which may contain material non-public information
about the Borrower, the Loan Parties and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

-80-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 10.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more Eligible Assignees (a “Participant”),
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant,

 

-81-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

agree to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.19 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

-82-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans and the Commitments or the
termination of this Agreement or any provision hereof.

Section 10.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

-83-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

Section 10.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrower or its properties in the courts of any
jurisdiction.

(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

-84-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 10.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a

 

-85-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

source other than the Borrower. For the purposes of this Section, “Information”
means all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 10.13    Material Non-Public Information.

(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 10.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 10.14    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to

 

-86-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Maximum Rate and, to the extent lawful, the interest and Charges that would
have been payable in respect of such Loan but were not payable as a result of
the operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 10.15    Judgment Currency. If the Administrative Agent, on behalf of
the Lenders, obtains a judgment or judgments against the Borrower in a foreign
currency, any Dollar denominated obligations of the Borrower in respect of any
sum adjudged to be due to the Administrative Agent or the Lenders hereunder or
under the Notes (the “Judgment Amount”) shall be discharged only to the extent
that, on the Business Day following receipt by the Administrative Agent of the
Judgment Amount in the foreign currency, the Administrative Agent, in accordance
with normal banking procedures, may purchase Dollars with the Judgment Amount in
such foreign currency. If the amount of Dollars so purchased is less than the
amount of Dollars that could have been purchased with the Judgment Amount on the
date or dates the Judgment Amount (excluding the portion of the Judgment Amount
which has accrued as a result of the failure of the Borrower to pay the sum
originally due hereunder or under the Notes when it was originally due hereunder
or under the Notes) was originally due and owing (the “Original Due Date”) to
the Administrative Agent or the Lenders hereunder or under the Notes (the
“Loss”), the Borrower agrees as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against the Loss, and if the amount of Dollars so purchased exceeds the
amount of Dollars that could have been purchased with the Judgment Amount on the
Original Due Date, the Administrative Agent or such Lender agrees to remit such
excess to the Borrower.

Section 10.16    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

 

-87-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.17    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Joint Lead
Arrangers, and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Joint Lead Arrangers, and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Joint Lead Arranger and each Lender is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, any Joint Lead Arranger nor any Lender has any
obligation to the Borrower or any of the Borrower’s Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Joint Lead Arrangers and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent, any Joint Lead Arranger, nor any Lender has any obligation
to disclose any of such interests to the Borrower or its Affiliates. To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, any Joint Lead
Arranger or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 10.18    [Reserved].

Section 10.19    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

-88-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

The provisions of this Section 10.19 are intended to comply with, and shall be
interpreted in light of, Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union.

[Signature pages follow]

 

-89-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE COOPER COMPANIES, INC., as the Borrower

By:   /s/ Carol R. Kaufman

Name:

Title:

 

Carol R. Kaufman

Executive Vice President, Secretary, Chief Administrative Officer & Chief
Governance Officer

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DNB CAPITAL LLC, as a Lender

By:   /s/ Kristie Li

Name:

Title:

 

Kristie Li

Senior Vice President

By:   /s/ Thomas Tangen

Name:

Title:

 

Thomas Tangen

Senior Vice President

Head of Healthcare

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DNB BANK ASA, NEW YORK BRANCH, as Administrative Agent

By:   /s/ Kristie Li

Name:

Title:

 

Kristie Li

Senior Vice President

By:   /s/ Thomas Tangen

Name:

Title:

 

Thomas Tangen

Senior Vice President

Head of Healthcare

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

KEYBANK NATIONAL ASSOCIATION, as a Lender

By:   /s/ Marianne T. Meil

Name:

Title:

 

Marianne T. Meil

Senior Vice President

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BANK OF AMERICA, N.A., as a Lender

By:   /s/ Sebastian Lurie

Name:

Title:

 

Sebastian Lurie

SVP

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

JPMORGAN CHASE BANK, N.A., as a Lender

By:   /s/ Alex Rogin

Name:

Title:

 

Alex Rogin

Executive Director

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BANK OF THE WEST, as a Lender

By:   /s/ Charlene A. Davidson

Name:

Title:

 

Charlene A. Davidson

Managing Director

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MUFG UNION BANK, N.A., as a Lender

By:   /s/ Logan Taylor

Name:

Title:

 

Logan Taylor

Director

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:   /s/ Jennifer L. Shafer

Name:

Title:

 

Jennifer L. Shafer

Vice President

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:   /s/ Thomas Priedeman

Name:

Title:

 

Thomas Priedeman

Assistant Vice President

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:   /s/ Andrea S. Chen

Name:

Title:

 

Andrea S. Chen

Managing Director

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MIZUHO BANK, LTD., as a Lender

By:   /s/ Bertram H. Tang

Name:

Title:

 

Bertram H. Tang

Authorized Signatory

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FIFTH THIRD BANK, as a Lender

By:   /s/ Thomas Avery

Name:

Title:

 

Thomas Avery

Director

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

REGIONS BANK, as a Lender

By:   /s/ Ned Spitzer

Name:

Title:

 

Ned Spitzer

Managing Director

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CITIBANK, N.A., as a Lender

By:   /s/ Marni McManus

Name:

Title:

 

Marni McManus

Vice President

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TD BANK, N.A., as a Lender

By:   /s/ Shreya Shah

Name:

Title:

 

Shreya Shah

Senior Vice President

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CITIZENS BANK, N.A., as a Lender

By:   /s/ Marie G. Mollo

Name:

Title:

 

Marie G. Mollo

Senior Vice President

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BRANCH BANKING AND TRUST COMPANY, as a Lender

By:   /s/ Sarah Salmon

Name:

Title:

 

Sarah Salmon

Senior Vice President

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

KBC BANK NV, NEW YORK BRANCH, as a Lender

By:   /s/ Nicholas Fiore

Name:

Title:

 

Nicholas Fiore

Director

By:   /s/ Francis X. Payne

Name:

Title:

 

Francis X. Payne

Managing Director

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 1.01(a)

Lenders and Commitments

 

Lender   Commitment

DNB Capital LLC

  $100,000,000.00

KeyBank National Association

  $100,000,000.00

Bank of America, N.A.

  $100,000,000.00

JPMorgan Chase Bank, N.A.

  $100,000,000.00

Bank of the West

  $100,000,000.00

MUFG Union Bank, N.A.

  $100,000,000.00

PNC Bank, National Association

  $100,000,000.00

U.S. Bank National Association

  $100,000,000.00

Wells Fargo Bank, National Association

  $100,000,000.00

Mizuho Bank, Ltd.

  $100,000,000.00

Fifth Third Bank

  $100,000,000.00

Regions Bank

  $75,000,000.00

Citibank, N.A.

  $50,000,000.00

TD Bank, N.A.

  $50,000,000.00

Citizens Bank, N.A.

  $50,000,000.00

Branch Banking and Trust Company

  $50,000,000.00

KBC Bank NV, New York Branch

  $50,000,000.00

Total:

  $1,425,000,000.00

2017 Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 1.01(b)

Subsidiary Guarantors

Cooper Medical, Inc.

CooperSurgical, Inc.

CooperVision, Inc.

ORIGIO Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 1.01(c)

Existing Hedge Agreements

 

1. The ISDA Master Agreement dated November 9, 2006 (including the Schedule
thereto and any Confirmations executed thereunder) between Bank of America, N.A.
and The Cooper Companies, Inc. for itself and on behalf of its subsidiaries and
affiliates listed on Annex A to the Schedule to the Master Agreement, as amended
or modified.

 

2. The ISDA Master Agreement dated January 20, 2006 (including the Schedule
thereto and any Confirmations executed thereunder) between Citibank, N.A. and
The Cooper Companies, Inc. for itself and on behalf of its subsidiaries and
affiliates listed on Annex A to the Schedule to the Master Agreement, as amended
or modified.

 

3. The ISDA Master Agreement dated December 11, 2006 (including the Schedule
thereto and any Confirmations executed thereunder) between JP Morgan Chase Bank,
NA and The Cooper Companies, Inc. for itself and on behalf of its subsidiaries
and affiliates listed on Annex A to the Schedule to the Master Agreement, as
amended or modified.

 

4. The ISDA Master Agreement dated November 6, 2006 (including the Schedule
thereto and any Confirmations executed thereunder) between KeyBank National
Association and The Cooper Companies, Inc. for itself and on behalf of its
subsidiaries and affiliates listed on Annex A to the Schedule to the Master
Agreement, as amended or modified.

 

5. The ISDA Master Agreement dated February 28, 2011 (including the Schedule
thereto and any Confirmations executed thereunder) between PNC Bank, National
Association and The Cooper Companies, Inc. for itself and on behalf of its
subsidiaries and affiliates listed on Annex A to the Schedule to the Master
Agreement, as amended or modified.

 

6. The ISDA Master Agreement dated February 28, 2011 (including the Schedule
thereto and any Confirmations executed thereunder) between Union Bank, N.A. and
The Cooper Companies, Inc. for itself and on behalf of its subsidiaries and
affiliates listed on Annex A to the Schedule to the Master Agreement, as amended
or modified.

 

7. The ISDA Master Agreement dated March 7, 2011 (including the Schedule thereto
and any Confirmations executed thereunder) between US Bank National Association
and The Cooper Companies, Inc. for itself and on behalf of its subsidiaries and
affiliates listed on Annex A to the Schedule to the Master Agreement, as amended
or modified.

 

8. The ISDA Master Agreement dated December 22, 2008 (including the Schedule
thereto dated and any Confirmations executed thereunder) between Wells Fargo
Bank, National Association and The Cooper Companies, Inc. for itself and on
behalf of its subsidiaries and affiliates listed on Annex A to the Master
Agreement, as amended or modified.

 

9. The ISDA Master Agreement dated April 14, 2014 (including the Schedule and
any Confirmations executed thereunder) between Compass Bank and The Cooper
Companies, Inc. for itself and on behalf of its subsidiaries and affiliates
listed on Annex A to the Master Agreement, as amended or modified.

 

10. The ISDA Master Agreement dated February 28, 2011 (including the Schedule
thereto and any Confirmations executed thereunder) between DNB Bank and The
Cooper Companies, Inc. for itself and on behalf of its subsidiaries and
affiliates listed on Annex A to the Master Agreement, as amended or modified.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11. The ISDA Master Agreement dated February 28, 2011 (including the Schedule
thereto and any Confirmations executed thereunder) between Sumitomo Mitsui
Banking Corporation and The Cooper Companies, Inc. for itself and on behalf of
its subsidiaries and affiliates listed on Annex A to the Master Agreement, as
amended or modified.

 

12. The ISDA Master Agreement dated October 17, 2016 (including the Schedule
thereto and any Confirmations executed thereunder) between Citizens Bank, N.A.
and The Cooper Companies, Inc. for itself and on behalf of its subsidiaries and
affiliates listed on Annex A to the Master Agreement, as amended or modified.

 

13. The ISDA Master Agreement dated October 14, 2016 (including the Schedule
thereto and any Confirmations executed thereunder) between Lloyds Bank PLC and
The Cooper Companies, Inc. for itself and on behalf of its subsidiaries and
affiliates listed on Annex A to the Master Agreement, as amended or modified.

 

14. The ISDA Master Agreement dated March 1, 2011 (including the Schedule
thereto and any Confirmations executed thereunder) between Mizuho Corporate
Bank, Ltd. and The Cooper Companies, Inc. for itself and on behalf of its
subsidiaries and affiliates listed on Annex A to the Master Agreement, as
amended or modified.

 

15. The ISDA Master Agreement dated November 6, 2006 (including the Schedule
thereto and any Confirmations executed thereunder) between HSBC Bank USA, N.A.
and The Cooper Companies, Inc. for itself and on behalf of its subsidiaries and
affiliates listed on Annex A to the Master Agreement, as amended or modified.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 3.06

Disclosed Matters

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 3.14

Subsidiaries

 

Subsidiary

  

Jurisdiction of
Incorporation /
Formation

  

Owner of Material Subsidiary

  

Percent Owned
(common stock
unless otherwise
specified)

CooperVision, Inc.

   New York    The Cooper Companies, Inc.    100% (Common Stock – Class A and
Class B)

TCC Holdings S.a r.l.

   Luxembourg    CooperVision, Inc.    100%

The Cooper Companies Global Holdings LP

   England-Wales    TCC Holdings S.a r.l. (Limited Partner)    99.6%
(Partnership Interest)       TCC Holdings LLC (General Partner)    0.4%
(Partnership Interest)

CooperVision International Holding Company, LP

   England-Wales    The Cooper Companies Global Holdings LP (Limited Partner)   
99.6% (Partnership Interest)       Cooper Holding Company LLC (General Partner)
   0.4% (Partnership Interest)

CooperVision (UK) Holdings Limited

   United Kingdom    CooperVision International Holding Company, LP    100%

CooperVision Lens Care Ltd.

   United Kingdom    CooperVision (UK) Holdings Ltd.    100%

Cooper Medical, Inc.

   Delaware    The Cooper Companies, Inc.    100%

CooperSurgical, Inc.

   Delaware    Cooper Medical, Inc.    100%

ORIGIO Inc.

   Virginia    CooperSurgical, Inc.    100%



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 6.03

Existing Liens

COOPERSURGICAL, INC.

 

No.

  

Debtor Name

  

Secured Party

   Type of
Search    Date
Filed    File Number    Jurisdiction    Collateral

1.

   CooperSurgical, Inc.    IKON Financial Svcs    UCC    5/30/17    20173531081
   Delaware    Equipment

COOPERVISION, INC.

 

No.

  

Debtor Name

  

Secured Party

   Type of Search    Date Filed    File Number    Jurisdiction    Collateral

1.

   CooperVision, Inc.    NMHG Financial Services, Inc.    UCC


5/30/14

Continuation

   10/23/09    200910235956489    New York    Equipment

2.

   CooperVision, Inc.    U.S. Bank Equipment, a division of U.S. Bank National
Association    UCC    2/26/13    201302265212063    New York    Equipment

3.

   CooperVision, Inc.   

Union Bank

Assignor S.P.:

QA Group LLC

   UCC    1/30/15    201501305104914    New York    Equipment

THE COOPER COMPANIES, INC.

 

No.

  

Debtor Name

  

Secured Party

   Type of Search    Date Filed    File Number    Jurisdiction    Collateral

1.

   The Cooper Companies, Inc.    US Bancorp    UCC


2/26/15

Continuation

   6/16/10    20102102311    Delaware    Equipment



--------------------------------------------------------------------------------

TABLE OF CONTENTS

No.

  

Debtor Name

  

Secured Party

   Type
of
Search    Date Filed    File Number    Jurisdiction    Collateral

2.

   The Cooper Companies, Inc.    U.S. Bank Equipment Finance, a division of U.S.
Bank National Association    UCC    7/3/13    20132574987    Delaware   
Equipment

3.

   The Cooper Companies, Inc.    U.S. Bank Equipment Finance    UCC    12/16/13
   20134974045    Delaware    Equipment

4.

   The Cooper Companies, Inc.    U.S. Bank Equipment Finance    UCC    8/12/16
   20164912299    Delaware    Equipment

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 6.04

Existing Indebtedness

 

  1. Guaranty Obligations of the Subsidiary Guarantors in respect of the
obligations under that certain Revolving Credit and Term Loan Agreement dated as
of March 1, 2016 among The Cooper Companies, Inc., as borrower, CooperVision
International Holding Company, LP, as a borrower, the lenders from time to time
party thereto and KeyBank National Association, as administrative agent, in the
aggregate principal amount of $1,830,000,000.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Facility identified below (and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:   

 

2.    Assignee:   

 

[and is [a Lender][[an [Affiliate][Approved Fund] of [identify Lender]1 ] ]

3.    Borrower:    The Cooper Companies, Inc. 4.    Administrative Agent:    DNB
Bank, ASA, New York Branch, as the administrative agent under the Credit
Agreement 5.    Credit Agreement:    The Loan Agreement, dated as of November 1,
2017, among The Cooper Companies, Inc.,the Lenders parties thereto, DNB Bank
ASA, New York Branch, as Administrative Agent, and the other agents party
thereto

 

1  Select as applicable.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6. Assigned Interest:

 

Aggregate Amount of Commitment/Loans for all
Lenders

  

Amount of Commitment/Loans Assigned

  

Percentage Assigned of Commitment/Loans2

$                $                            % $    $    % $    $    %

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower, the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

By:  

 

  Title:

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:  

 

  Title:

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Consented to and]3 Accepted:

DNB BANK ASA, NEW YORK BRANCH, as

Administrative Agent

 

By

 

 

Title:

[Consented to:

[THE COOPER COMPANIES, INC., as

Borrower

By

 

 

Title:]4

 

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any collateral thereunder, (iii) the financial condition of the
Borrower, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of the Agreement or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements specified in the Credit Agreement (including the requirements of an
Eligible Assignee under the Credit Agreement) that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (v) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vi) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (vii) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee and (viii) it is not a Defaulting Lender or a Competitor; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Agreement, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Agreement are required to be performed by
it as a Lender.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
relevant Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

FORM OF

COMPLIANCE CERTIFICATE

                         , 20    

DNB Bank ASA, New York Branch,

as Administrative Agent

200 Park Avenue, 31st Floor

New York, NY 10166

Attention: Bill Trivedi/CSD Loans

E-mail: nyloanscsd@dnb.no

Each Lender party to the

Credit Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain Loan Agreement, dated as of November 1, 2017
(as amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among The Cooper Companies, Inc., a Delaware
corporation (the “Borrower”), DNB Bank ASA, New York Branch, as administrative
agent (the “Administrative Agent”), and each lender from time to time party
thereto (the “Lenders”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.
Pursuant to Section 5.01(c) of the Credit Agreement, the undersigned hereby
certifies, in the capacity set forth below and not in any individual capacity,
to the Administrative Agent and the Lenders as follows:

(a)    I am the duly elected [Chief Financial Officer]1 of the Borrower.

(b)    I am familiar with the terms of the Credit Agreement and the other Loan
Documents, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and conditions of the Borrower
and its Subsidiaries during the accounting period covered by the attached
financial statements.

(c)    The review described in paragraph (b) above did not disclose, and I have
no knowledge of, the existence of a Default or Event of Default at the end of
the accounting period covered by the attached financial statements[, except as
set forth below]2.

(d)    Set forth on Annex I hereto are calculations of the financial covenants
set forth in Section 6.06 of the Credit Agreement, as applicable, which
calculations show compliance with the terms thereof for the fiscal quarter of
the Borrower ended [                    ].

 

 

1  Insert title of applicable Financial Officer.

2  If applicable, specify the details of the Default or Event of Default and any
action taken or proposed to be taken with respect thereto.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Very truly yours, THE COOPER COMPANIES, INC.

By:  

 

Name:

Title:

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

[Insert calculations demonstrating compliance with Sections 6.06(a) and 6.06(b)
of the Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan Agreement, dated as of November 1, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Cooper Companies, Inc., as Borrower, DNB Bank ASA, New
York Branch, as Administrative Agent, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.17(f)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

  Name:   Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan Agreement, dated as of November 1, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Cooper Companies, Inc., as Borrower, DNB Bank ASA, New
York Branch, as Administrative Agent, and each lender from time to time party
thereto.

Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

   

Name:

 

Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan Agreement, dated as of November 1, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Cooper Companies, Inc., as Borrower, DNB Bank ASA, New
York Branch, as Administrative Agent, and each lender from time to time party
thereto.

Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

  Name:   Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Loan Agreement, dated as of November 1, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Cooper Companies, Inc., as Borrower, DNB Bank ASA, New
York Branch, as Administrative Agent, and each lender from time to time party
thereto.

Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

   

Name:

 

Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D

FORM OF NOTE

 

$[                    ]    [                    ] [    ], [        ]

FOR VALUE RECEIVED, the undersigned, THE COOPER COMPANIES, INC., a Delaware
corporation(the “Borrower”), hereby promises to pay, without offset or
counterclaim, to [                    ] (hereinafter, together with its
successors in title and permitted assigns, the “Lender”) in care of the
Administrative Agent to the Administrative Agent’s address at 200 Park Avenue,
31st Floor, New York, NY 10166, or at such other address as may be specified in
writing by the Administrative Agent to the Borrower, the principal sum of
[                    ] Dollars ($[                    ]) or, if less, the
aggregate unpaid principal amount of all Loans of the Lender outstanding under
the Loan Agreement, dated as of November 1, 2017 (as amended, restated,
replaced, supplemented or modified from time to time, the “Credit Agreement”),
among the Lender, the Borrower, the other lending institutions named therein and
DNB Bank ASA, New York Branch, as administrative agent (the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement. Unless otherwise
provided herein, the rules of interpretation set forth in Article I of the
Credit Agreement shall be applicable to this Note (this “Note”).

The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest from the date hereof on the principal amount
unpaid at the rates and times set forth in the Credit Agreement and in all cases
in accordance with the terms of the Credit Agreement. Late charges and other
charges and default rate interest shall be paid by the Borrower in accordance
with, and subject to, the terms and conditions of the Credit Agreement. The
entire outstanding principal amount of this Note, together with all accrued but
unpaid interest thereon, shall be due and payable in full on the Maturity Date.
The Lender may endorse the record relating to this Note with appropriate
notations evidencing advances and payments of principal hereunder as
contemplated by the Credit Agreement. Such notations shall, to the extent not
inconsistent with the notations made by the Administrative Agent in the
Register, be conclusive and binding on the Borrower in the absence of manifest
error; provided, however, that the failure of any Lender to make any such
notations shall not limit or otherwise affect any Obligations of the Borrower.

Payments of both principal and interest are to be made in the currency in which
such Loan was made and as specified in the Credit Agreement in immediately
available funds to the account designated by the Administrative Agent pursuant
to the Credit Agreement.

This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement and the other Loan Documents. The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty (subject to the provisions of Section 2.16 of the Credit
Agreement) in the manner and to the extent specified in the Credit Agreement.
The principal of this Note, the interest accrued on this



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Note and all other obligations of the Borrower are full recourse obligations of
the Borrower.

In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note (except for notices expressly required by the Credit
Agreement), and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice.

THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Signature Page to Follow]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.

 

THE COOPER COMPANIES, INC.

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOANS AND PRINCIPAL PAYMENTS

 

Date      

Amount of

Loan

Made

 

Interest

Period

(If

Applicable)

 

Amount of

Principal Repaid

 

Unpaid

Principal Balance

  Total  

Notation

Made By

  ABR   Eurodollar Rate     ABR   Eurodollar Rate   ABR   Eurodollar Rate      
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
             

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT E

FORM OF

BORROWING REQUEST

Date:                     , 20    

DNB Bank ASA, New York Branch,

as Administrative Agent

200 Park Avenue, 31st Floor

New York, NY 10166

Attention: Bill Trivedi/CSD Loans

E-mail: nyloanscsd@dnb.no

Each Lender party to the

Credit Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain Loan Agreement, dated as of November 1, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among The Cooper Companies, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and DNB Bank ASA, New York Branch, as administrative agent for the
Lenders (the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

The Borrower hereby requests a Borrowing under the Credit Agreement as described
on Annex I hereto.

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested
Borrowing and after giving effect thereto:

(a)    The representations and warranties made by the Borrower (with respect to
the Borrower and its subsidiaries) in the Asset Purchase Agreement that are
material to the interests of the Lenders (in their capacities as such) (but only
to the extent that the Borrower (or its affiliates) has the right to terminate
its (or its affiliates) obligations under the Asset Purchase Agreement or
decline to consummate the Asset Purchase Agreement as a result of a breach of
such representations and warranties in the Asset Purchase Agreement) are and
shall be true and correct in all material respects; and (ii) the representations
and warranties of the Loan Parties in Sections 3.01, 3.02, 3.03(b)(ii) and (c),
3.08, 3.12, 3.13 and 3.15 of the Credit Agreement are and shall be true and
correct in all respects; provided that, to the extent that such representations
and warranties specifically refer to an earlier date, they are and shall be true
and correct in all material respects as of such earlier date; provided further
that any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language are and shall be true and correct
(after giving effect to any qualification therein) in all respects on such
respective dates; and

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    At the time of and immediately after giving effect to the Borrowing, no
Default or Event of Default pursuant to Sections 7.01(a), (b), (h) or (i) of the
Credit Agreement has occurred and is continuing.

[The Borrowing contemplated by this Borrowing Request is conditioned upon the
consummation of the Asset Acquisition in accordance with Section 4.01(h) of the
Credit Agreement.]7

 

 

7  To be included on the Closing Date.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE COOPER COMPANIES, INC.

By:  

             

Name:

 

Title:

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

to

Borrowing Request

 

 

 

1. The Business Day of the proposed Borrowing is [________________].

 

2. The Type of Loan comprising the proposed Borrowing [is a][are] [ABR Loan[s]]
[Eurodollar Loan[s]] ].

 

4. The aggregate amount of the Loan is as follows:

[ABR Loan: $___________.]

[Eurodollar Loan: $___________, with an initial Interest Period of [___]
month[s].]

 

6. The location and number of the Borrower’s account to which funds are to be
disbursed is [____________].

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F

FORM OF

SOLVENCY CERTIFICATE

[                ], 201[__]

This Solvency Certificate is delivered pursuant to Section 4.01(c)(vi) of the
Credit Agreement dated as of November 1, 2017 (the “Credit Agreement”), among
The Cooper Companies, Inc., a Delaware corporation (the “Borrower”), the Lenders
from time to time party thereto and DNB Bank ASA, New York Branch, as
administrative agent for the Lenders (the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

1.    I am the Chief Financial Officer of the Borrower. I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Section 4.01(c) of the Credit Agreement and such documents and
made such investigation as I have deemed relevant for the purposes of this
Solvency Certificate.

2.    As of the date hereof, immediately after giving effect to the consummation
of the Transactions, on and as of such date (i) the fair saleable value of the
assets of the Borrower and its subsidiaries on a consolidated basis is in excess
of the total amount of the liabilities (including, without limitation,
contingent liabilities), of the Borrower and its subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the assets of the Borrower and
its subsidiaries on a consolidated basis is greater than the amount that will be
required to pay the probable liability of the Borrower and its subsidiaries on a
consolidated basis on their existing debts as such debts and other liabilities
become absolute and matured; (iii) the Borrower and its subsidiaries on a
consolidated basis are able and expect to be able to pay their debts (including,
without limitation, contingent debts and other commitments) as they mature; and
(iv) the Borrower and its subsidiaries on a consolidated basis have capital
sufficient to carry on its business as conducted and as proposed to be conducted
following the Closing Date.

3.    As of the date hereof, immediately after giving effect to the consummation
of the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its debts or the debts of any such
subsidiary.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Borrower and not individually and
the undersigned shall have no personal liability to the Agent or the Lenders
with respect thereto.

[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

THE COOPER COMPANIES, INC. By:  

 

  Name:   Title:   Chief Financial Officer